Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 1 of 25




                    EXHIBIT G
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 20 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 2 of 25 NYSCEF: 11/17/2020
                                                                     RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK



         ARGONAUT INSURANCE COMPANY,
                                                             Index No.: 656014/2020
                                         Plaintiff,

         v.                                                       AFFIRMATION IN SUPPORT OF
                                                                    ORDER TO SHOW CAUSE
         DRIVETRAIN, LLC. ABC
         CORPORATIONS 1-10, and
         JOHN DOES 1-10,

                                         Defendants.



                 TOD S. CHASIN, an attorney duly licensed and admitted to practice law before the

         Courts of the State of New York, duly affirms the following under the penalty of perjury:

         1. I am an attorney with the law firm RIKER DANZIG SCHERER HYLAND & PERRETTI

              LLP, attorneys for the Plaintiff ARGONAUT INSURANCE COMPANY (“Argonaut”), and

              as such, I am fully familiar with the facts and circumstances surrounding this matter and the

              issues in the instant motion.

         2. I submit this affirmation in support of the instant Order to Show Cause, with temporary

              restraints and a mandatory injunction, to require Defendant, Drivetrain LLC (“Drivetrain”) to

              post collateral with Argonaut in the amount of $306,999.80 to secure Argonaut’s obligation

              under the Bonds issued on behalf of Drivetrain; or, alternatively, if Drivetrain fails to post

              collateral, to prohibit Drivetrain from transferring any assets.

         3. This action arises from defendant Drivetrain’s breach of the Indemnity Agreements and its

              subsequent failure to post collateral pursuant to its obligations under the Bonds issued by

              Argonaut for the benefit of Hollander Sleep LLC.

                                                            1


                                                         1 of 3
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                               INDEX NO. 656014/2020
NYSCEF DOC. NO. 20 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 3 of 25 NYSCEF: 11/17/2020
                                                                     RECEIVED




         4. Argonaut commenced this action by filing a Summons and Verified Complaint on or about

                November 4, 2020. A true and accurate copy of the Summons and Verified Complaint

                without the exhibits is attached hereto as Exhibit “A.”1

         5. Drivetrain was served on November 11, 2020 via service upon the New York Secretary of

                State. A true and accurate copy of the Certification of Service is attached hereto as Exhibit

                “B.”

         6. I am respectfully requesting immediate judicial review of its Order to Show Cause on the

                grounds that there will be significant prejudice and irreparable harm to Argonaut in the event

                that a hearing on this Order is not granted.

         7. For the reasons set forth in the supporting Memorandum of Law and Affidavit of Christopher

                C. Flagg, with attached exhibits, Argonaut satisfies the three requirements for the issuance of

                a preliminary injunction: (1) Argonaut is likely to succeed on the merits of its claim against

                Drivetrain, (2) Argonaut will suffer irreparable harm if the requested collateral is not

                deposited, and (3) equities clearly favor the relief Argonaut has sought.

         8. A good faith effort has been made to notify Drivetrain regarding the time, date, and place of

                this application, and allowing Drivetrain’s counsel an opportunity to appear in response to

                the application.

         9. On the 13th day of November 2020, I have notified Marc Rosenberg of Drivetrain regarding

                the presentment of this Order to Show Cause via email (mrosenberg@drivetrainllc.com).

         10. No prior application has been made for the relief now requested.

                    WHEREFORE, Argonaut respectfully requests that the Court grant this grant its Order

         to Show Cause and order that Drivetrain post collateral with Argonaut in the amount of


         1
             Exhibits A through P of the Verified Complaint are attached to the Affidavit of Christopher C. Flagg.

                                                                     2


                                                                 2 of 3
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 20 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 4 of 25 NYSCEF: 11/17/2020
                                                                     RECEIVED




         $306,999.80; or, if Drivetrain fails to post collateral, prohibit Drivetrain from transferring any

         assets, to secure Argonaut’s obligation under the subject Bonds issued on behalf of Drivetrain as

         assignee principal; and for any further relief as may be just, proper, and equitable.




                I affirm under penalty of perjury that the foregoing is true and correct to the best of my

         knowledge and belief.



         Dated: November 17, 2020
                New York, New York

                                                               RIKER DANZIG SCHERER
                                                               HYLAND & PERRETTI LLP



                                                               _________________________
                                                               Tod S. Chasin, Esq.


         VIA CERTIFIED MAIL AND EMAIL
         TO: Drivetrain, LLC
              Attn: Marc Rosenberg
              410 Park Avenue, Suite 900
              New York, New York 10022




                                                          3


                                                       3 of 3
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                            INDEX NO. 656014/2020
NYSCEF DOC. NO. 21 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 5 of 25 NYSCEF: 11/17/2020
                                                                     RECEIVED




                            EXHIBIT A
FILED: NEW YORK COUNTY CLERK 11/17/2020
                             11/04/2020 07:41
                                        02:19 PM                                             INDEX NO. 656014/2020
                21 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page
NYSCEF DOC. NO. 1                                                      6 of 25 NYSCEF: 11/17/2020
                                                                     RECEIVED          11/04/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         ARGONAUT INSURANCE COMPANY,
                                                                           SUMMONS
                                       Plaintiff,
                                                          Index No.:
         v.                                               Date Filed: November 4, 2020

         DRIVETRAIN, LLC;                                 Basis of Venue
         ABC CORPORATIONS 1-10; and                       C.P.L.R. § 503(a)
         JOHN DOES 1-10,                                  Residence of defendant

                                       Defendants.


                TO THE ABOVE-NAMED DEFENDANTS
                You are hereby summoned to answer the Complaint in this action and to serve a copy of
         your answer, or, if the Complaint is not served with this Summons, to serve a notice of
         appearance, on the Plaintiff's attorney within 20 days after the service of this Summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to
         appear or answer, judgment will be taken against you by default for the relief demanded in the
         Complaint.
         Dated: November 4, 2020
         New York, New York
                                                              RIKER DANZIG SCHERER
                                                              HYLAND & PERRETTI LLP



                                                                                C
                                                                                liK-)AN
                                                              ________________________
                                                              Curtis M. Plaza, Esq.
                                                              Tod S. Chasin, Esq.
                                                              Agostino A. Zammiello, Esq.
                                                              500 Fifth Avenue
                                                              New York, New York 10110
                                                              Tel: (212) 302-6574
                                                              Fax: (212) 302-6628

         TO:    Drivetrain, LLC
                410 Park Avenue, Ste. 900
                New York, NY 10022

         IMMEDIATELY FORWARD TO YOUR ATTORNEY OR INSURANCE COMPANY

                                                         1


                                                      1 of 18
FILED: NEW YORK COUNTY CLERK 11/17/2020
                             11/04/2020 07:41
                                        02:19 PM                                                  INDEX NO. 656014/2020
                21 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page
NYSCEF DOC. NO. 1                                                      7 of 25 NYSCEF: 11/17/2020
                                                                     RECEIVED          11/04/2020




         SUPREME
         SUPREME  COURT
                  COURT    THE STATE
                        OF THE
                        OF     STATE OF NEW YORK
                                     OF NEW YORK
         COUNTY
         COUNTY  OF NEW YORK
                 OF NEW YORK




         ARGONAUT
         ARGONAUT INSURANCE
                  INSURANCE COMPANY,
                            COMPANY,
                                                                Index
                                                                Index No.:
                                                                      No.:
                                           Plaintiff,
                                           Plaintiff,


         v.
         v.                                                             VERIFIED
                                                                        VERIFIED COMPLAINT
                                                                                 COMPLAINT

         DRIVETRAIN,
         DRIVETRAIN,      LLC.
                          LLC.    ABC
                                  ABC
         CORPORATIONS
         CORPORATIONS          1-10,
                               1-10, and
                                     and
         JOHN
         JOHN    DOES
                 DOES 11-10,
                        -10,

                                           Defendants.
                                           Defendants.

                                                         ____



                  Plaintiff,
                  Plaintiff, Argonaut
                             Argonaut Insurance
                                      Insurance Company
                                                Company ("Argonaut"),
                                                        ("Argonaut"), by
                                                                      by and
                                                                         and through
                                                                             through its
                                                                                     its attorneys,
                                                                                         attorneys, Riker
                                                                                                    Riker


         Danzig
         Danzig Scherer
                Scherer Hyland
                        Hyland &
                               & Perretti
                                 Perretti LLP,
                                          LLP, by
                                               by way
                                                  way of
                                                      of this
                                                         this Verified
                                                              Verified Complaint
                                                                       Complaint ("Complaint")
                                                                                 ("Complaint") against
                                                                                               against


         the
         the defendants,
             defendants, Drivetrain,
                         Drivetrain, LLC,
                                     LLC, ABC
                                          ABC Corporations
                                              Corporations 1-10,
                                                           1-10, and
                                                                 and John
                                                                     John Does
                                                                          Does 1-10,
                                                                               1-10, hereby
                                                                                     hereby alleges
                                                                                            alleges


         and
         and says:
             says:




                                                         PARTIES
                                                         PARTIES



         1.
         1. At
            At all
               all relevant
                   relevant times
                            times hereinafter
                                  hereinafter mentioned,
                                              mentioned, Argonaut
                                                         Argonaut was
                                                                  was and
                                                                      and is
                                                                          is a
                                                                             a corporation
                                                                               corporation organized
                                                                                           organized and
                                                                                                     and


              existing
              existing under
                       under the laws
                             the laws of
                                      of the
                                         the State
                                             State of
                                                   of Illinois,
                                                      Illinois, with
                                                                with its
                                                                     its principal
                                                                         principal place
                                                                                   place of
                                                                                         of business
                                                                                            business in
                                                                                                     in Chicago,
                                                                                                        Chicago,


              Illinois.
              Illinois.


         2.
         2. Upon
            Upon information
                 information and belief,
                             and belief, Drivetrain,
                                         Drivetrain, LLC
                                                     LLC ("Drivetrain"),
                                                         ("Drivetrain"), is
                                                                         is organized
                                                                            organized and
                                                                                      and existing
                                                                                          existing under
                                                                                                   under


              the
              the laws
                  laws of
                       of the State of
                          the State    New York
                                    of New York and
                                                and has
                                                    has its
                                                        its principal
                                                            principal place.
                                                                      place. of
                                                                             of business
                                                                                business in
                                                                                         in New
                                                                                            New York.
                                                                                                York.


         3.
         3. Upon
            Upon information
                 information and
                             and belief,
                                 belief, Defendants
                                         Defendants ABC
                                                    ABC Corporations
                                                        Corporations 11 -- 10
                                                                           10 (the
                                                                              (the "ABC
                                                                                   "ABC Corps")
                                                                                        Corps") are
                                                                                                are


              corporations,
              corporations, the
                            the names
                                names and addresses
                                      and addresses of
                                                    of residences
                                                       residences of
                                                                  of which
                                                                     which are
                                                                           are unknown.
                                                                               unknown. The
                                                                                        The ABC
                                                                                            ABC Corps
                                                                                                Corps


              are
              are comprised
                  comprised of
                            of any
                               any entity
                                   entity or
                                          or entities,
                                             entities, other
                                                       other than
                                                             than the
                                                                  the Plan
                                                                      Plan Administrator,
                                                                           Adrninistrator, that
                                                                                           that may
                                                                                                may be
                                                                                                    be liable
                                                                                                       liable


              or
              or may
                 may have
                     have assumed
                          assumed liability
                                  liability as
                                            as successors
                                               successors to
                                                          to the
                                                             the Indemnitors
                                                                 Indemnitors under
                                                                             under the
                                                                                   the Indemnity
                                                                                       Indemnity


                                                                1


                                                          2 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                                                                                       INDEX
                                                                                                                                                INDEX NO.
                                                                                                                                                       NO. 656014/2020
                                                                                                                                                            656014/2020
 NYSCEF DOC.
NYSCEF   DOC. NO.   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page
               NO. 21                                                     8 of 25
                                                                        RECEIVED
                                                                         RECEIVED NYSCEF:
                                                                                   NYSCEF: 11/17/2020
                                                                                            11/04/2020




              A g r e e m e n ts pursuant
              Agreements         p u r s u a n t to   th e Joint
                                                  to the    J o in t Plan
                                                                     P la n as
                                                                             a s alleged
                                                                                  a lle g e d hereinafter.
                                                                                              h e r e in a f te r . Argonaut
                                                                                                                    A r g o n a u t hereby
                                                                                                                                    h e r e b y reserves
                                                                                                                                                 r e s e rv e s the
                                                                                                                                                                 th e

              rights
               r ig h ts to
                          to amend
                              a m e n d the
                                         th e Complaint
                                              C o m p la in t to
                                                               to name
                                                                  n a m e the
                                                                           th e ABC
                                                                                A B C Corps
                                                                                      C o r p s upon
                                                                                                u p o n discovering
                                                                                                        d is c o v e r in g their
                                                                                                                             th e ir identity.
                                                                                                                                      id e n tity .

         4 . Upon
         4.  U p o n information
                      in f o r m a tio n and
                                         a n d belief,
                                               b e lie f, Defendants
                                                          D e f e n d a n ts John
                                                                             J o h n Does
                                                                                     D o e s 11 through
                                                                                                 th r o u g h 10
                                                                                                               1 0 (the
                                                                                                                    ( th e "John
                                                                                                                            “ J o h n Does")
                                                                                                                                      D o e s ” ) are
                                                                                                                                                  a re

               in d iv id u a ls whose
              individuals        w h o s e names
                                           n a m e s and
                                                     a n d addresses
                                                           a d d r e s s e s of
                                                                             o f residences
                                                                                  r e s id e n c e s are
                                                                                                     a r e unknown.
                                                                                                           u n k n o w n . The
                                                                                                                           T h e John
                                                                                                                                 J o h n Does
                                                                                                                                         D o e s are
                                                                                                                                                 a re

              c o m p r is e d of
              comprised            a n y individual(s),
                               o f any                            o th e r than
                                          in d iv id u a l( s ) , other     th a n the
                                                                                    th e Plan
                                                                                         P la n Administrator,
                                                                                                A d m in is tr a to r , who
                                                                                                                        w h o may
                                                                                                                              m a y be
                                                                                                                                    b e liable
                                                                                                                                         lia b le or
                                                                                                                                                  o r may
                                                                                                                                                      m ay

                      a s s u m e d liability
              h a v e assumed
              have                   lia b ility as
                                                 a s aa successor
                                                         s u c c e s s o r to
                                                                            to the
                                                                                th e Indemnitors
                                                                                      I n d e m n ito r s under
                                                                                                          u n d e r the
                                                                                                                     th e Indemnity
                                                                                                                           I n d e m n ity Agreements
                                                                                                                                           A g r e e m e n ts

              p u r s u a n t to
              pursuant             th e Joint
                               to the   J o in t Plan   a s alleged
                                                 P la n as  a lle g e d hereinafter.
                                                                        h e r e in a fte r . Argonaut
                                                                                             A r g o n a u t hereby
                                                                                                             h e r e b y reserves
                                                                                                                          r e s e r v e s the
                                                                                                                                           th e rights
                                                                                                                                                 r ig h ts to
                                                                                                                                                            to

              amend
              a m e n d the
                         th e Complaint
                              C o m p la in t to
                                               to name
                                                  n a m e the
                                                           th e John
                                                                J o h n Does
                                                                        D o e s upon
                                                                                u p o n discovering
                                                                                        d is c o v e r in g their
                                                                                                             th e ir identity.
                                                                                                                      id e n tity .


                                                 ARGONAUT’S BONDS
                                                 ARGONAUT'S BONDS AND
                                                                  AND EXPOSURE
                                                                      EXPOSURE

         5 . Argonaut
         5.                  p r o v id e s bonding
             A r g o n a u t provides       b o n d in g services       to satisfy
                                                         s e r v ic e s to s a tis f y certain
                                                                                       c e r ta in import
                                                                                                    im p o r t duties
                                                                                                               d u tie s to
                                                                                                                          to U.S.
                                                                                                                             U .S . Customs
                                                                                                                                    C u s to m s and
                                                                                                                                                 and

              B o r d e r Protection
              Border      P r o te c tio n ("U.S.
                                            ( “ U .S . Customs"),
                                                       C u s to m s ” ) , allowing
                                                                          a llo w in g goods
                                                                                       g o o d s to
                                                                                                 to flow
                                                                                                    f lo w through
                                                                                                           th r o u g h customs
                                                                                                                        c u s to m s before
                                                                                                                                     b e f o r e duties
                                                                                                                                                 d u tie s

              are
              a re calculated
                   c a lc u la te d and   f u lly paid.
                                    a n d fully   p a id .

         6 . Specifically,
         6.  S p e c ific a lly , Argonaut
                                  A r g o n a u t issued
                                                   is s u e d two
                                                              tw o Customs
                                                                   C u s to m s Bonds
                                                                                B o n d s to
                                                                                          to Hollander
                                                                                             H o lla n d e r Sleep
                                                                                                             S le e p Products,
                                                                                                                      P r o d u c ts , LLC
                                                                                                                                       LLC

              ( “ H o lla n d e r Sleep")
              ("Hollander         S le e p ” ) as  p r in c ip a l, totaling
                                               a s principal,       to ta lin g $1,950,000.00,
                                                                                $ 1 ,9 5 0 ,0 0 0 .0 0 , Customs
                                                                                                         C u s to m s Bond    N o s . 9914L2864
                                                                                                                      B o n d Nos.    9914L2864

              a n d 9914L2875
              and   9 9 1 4 L 2 8 7 5 (collectively,
                                      ( c o lle c tiv e ly , the
                                                             th e "Bonds").
                                                                  “ B o n d s ” ).          True
                                                                                            T r u e and
                                                                                                    a n d correct
                                                                                                          c o r r e c t copies
                                                                                                                        c o p ie s of
                                                                                                                                   o f the
                                                                                                                                       th e Bonds
                                                                                                                                            B o n d s are
                                                                                                                                                      a re

              attached
              a tta c h e d hereto
                            h e r e to as  E x h ib its A
                                       a s Exhibits     A and
                                                          a n d B,
                                                                B , respectively.
                                                                    r e s p e c tiv e ly .

         7 . The
         7.  T h e Bonds
                   B o n d s were
                             w e r e initially
                                     in itia lly issued
                                                 is s u e d on
                                                            o n June
                                                                J u n e 17,
                                                                        1 7 , 2014
                                                                              2 0 1 4 and
                                                                                      a n d renewed
                                                                                            r e n e w e d annually
                                                                                                          a n n u a lly for
                                                                                                                        f o r one-year
                                                                                                                              o n e - y e a r periods
                                                                                                                                              p e r io d s

              thereafter
              th e r e a f te r through
                                th r o u g h June    1 6 , 2018.
                                             J u n e 16,   2018.


         8.  T h e Bonds
         8 . The   B o n d s were
                             w e r e terminated       o n June
                                     te r m in a te d on  J u n e 16,
                                                                  1 6 , 2018.
                                                                        2018.

         9 . The
         9.  T h e Bonds     s e c u r e d the
                   B o n d s secured       th e obligations
                                                o b lig a tio n s of
                                                                  o f Hollander
                                                                      H o lla n d e r Sleep
                                                                                      S le e p to
                                                                                               to the
                                                                                                  th e U.S.
                                                                                                       U .S . Customs      a s beneficiary,
                                                                                                              C u s to m s as  b e n e f ic ia r y , for
                                                                                                                                                     fo r

              customs,
              c u s to m s , duties,
                             d u tie s , fees,
                                         f e e s , and
                                                   a n d other
                                                         o th e r charges
                                                                  c h a r g e s while
                                                                                w h ile the
                                                                                        th e Bonds
                                                                                             B o n d s were
                                                                                                       w e r e in
                                                                                                               in effect.
                                                                                                                  e f f e c t.

         1 0 . The
         10.   T h e first
                     f ir s t Bond,     B o n d No.
                              B o n d , Bond    N o . 9914L2864,
                                                      9 9 1 4 L 2 8 6 4 , requires
                                                                          r e q u ire s Argonaut
                                                                                        A r g o n a u t to
                                                                                                        to secure
                                                                                                           s e c u r e up  to $50,000.00
                                                                                                                       u p to $ 5 0 ,0 0 0 .0 0 in
                                                                                                                                                in

              customs
              c u s to m s liabilities
                           lia b ilitie s that
                                          th a t may
                                                 m a y become
                                                       b e c o m e due
                                                                   d u e subject
                                                                         s u b je c t to
                                                                                      to the
                                                                                         th e terms
                                                                                              te r m s of
                                                                                                       o f the
                                                                                                           th e Bond
                                                                                                                B o n d in a n y one-year
                                                                                                                        in any   o n e -y e a r


                                                                                    2



                                                                               3 of 18
FILED:
FILED: NEWNEW YORK
                YORK COUNTY
                       COUNTY CLERK
                                 CLERK 11/04/
                                        11/17/2020      07:41 PM
                                                2020 02:19       PM           INDEX NO.
                                                                              INDEX NO. 656014/20
                                                                                         656014/2020
                                                                                                  20
NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 121 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20  Page 9 of 25
                                                                       RECEIVED  NYSCEF:  11/17/2020
                                                                       RECEIVED                                                                  NYSCEF: 11/04/2020




                            r g o n a u t’ s ppotential
               e r io d . AArgonaut's
              pperiod.                        o te n tia l aand
                                                            n d ffuture    liability
                                                                 u tu r e lia b ility uunder
                                                                                       n d e r BBond
                                                                                                 o n d NNo.
                                                                                                         o . 99914L2864
                                                                                                              9 1 4 L 2 8 6 4 isis ccumulative
                                                                                                                                    u m u la tiv e

               so ththat
              so           itstototal
                      a t its     ta l ppotential     n d ffuture
                                        o te n tia l aand  u tu r e lia b ility isis $$50,000.00
                                                                     liability         5 0 ,0 0 0 .0 0 mmultiplied
                                                                                                         u ltip lie d bby the
                                                                                                                       y th e nnumber      f yyears
                                                                                                                               u m b e r oof  e a rs

               that
              th a t BBond
                       o n d NNo.
                               o . 99914L2864
                                     9 1 4 L 2 8 6 4 wwas   in eeffect.
                                                       a s in   f f e c t. HHere,     the
                                                                             e r e , th e BBond
                                                                                            o n d wwas   in eeffect
                                                                                                    a s in    f f e c t ffor
                                                                                                                         o r ffour
                                                                                                                              o u r ((4)
                                                                                                                                     4 ) yyears,
                                                                                                                                           e a rs.

              rresulting     in aappotential
               e s u ltin g in      o te n tia l aand
                                                   n d ffuture    liability
                                                        u tu r e lia b ility oof   5 0 ,0 0 0 xx 44 == $$200,000.
                                                                               f $$50,000                2 0 0 ,0 0 0 .

         111.          e c o n d BBond,
                 h e ssecond
           1 . TThe                o n d , BBond     o . 99914L2875,
                                             o n d NNo.    9 1 4 L 2 8 7 5 , rrequires
                                                                              e q u ire s AArgonaut        to ssecure
                                                                                            r g o n a u t to    e c u r e uup  to $$1,900,000.00
                                                                                                                            p to                          in
                                                                                                                                    1 ,9 0 0 ,0 0 0 .0 0 in

              ccustom     liabilities
                u s to m lia               a t mmay
                                         that
                             b ilitie s th       a y bbecome
                                                       e c o m e ddue
                                                                   u e ssubject      to ththe
                                                                         u b je c t to         terms
                                                                                            e te r m s oof  the
                                                                                                         f th e BBond    in aany
                                                                                                                  o n d in    n y oone-year
                                                                                                                                    n e -y e a r

              pperiod.
                e r io d . AArgonaut's
                             r g o n a u t’ s ppotential
                                                o te n tia l aand
                                                               n d ffuture   liability
                                                                    u tu re lia b ility uunder
                                                                                          n d e r BBond
                                                                                                    o n d NNo.
                                                                                                            o . 99914L2875
                                                                                                                  9 1 4 L 2 8 7 5 isis ccumulative
                                                                                                                                         u m u la tiv e

              so ththat
              so          its tototal
                     a t its      ta l ppotential
                                         o te n tia l aand
                                                        n d ffuture    liability
                                                             u tu r e lia b ility isis $$1,900,000.00         multiplied
                                                                                         1 ,9 0 0 ,0 0 0 .0 0 m u ltip lie d bby    e nnumber
                                                                                                                                  the
                                                                                                                               y th     u m b e r oof
                                                                                                                                                    f

              yyears     that
                e a r s th a t BBond     o . 99914L2875
                                 o n d NNo.             was
                                               914L2875 w      in eeffect.
                                                          a s in    f fe c t. HHere,     the
                                                                                e r e , th e BBond
                                                                                               o n d wwas   in eeffect
                                                                                                       a s in    f fe c t ffor
                                                                                                                            o r ffour
                                                                                                                                  o u r ((4)
                                                                                                                                          4)

                e a r s , rresulting
              yyears,                    in aa ppotential
                            e s u ltin g in      o te n tia l aand
                                                                n d ffuture     liability
                                                                      u tu r e lia b ility oof
                                                                                             f $$1,900,000
                                                                                                 1 ,9 0 0 ,0 0 0 xx 44 == $$7,600,000.
                                                                                                                            7 ,6 0 0 ,0 0 0 .

         112. Accordingly,
           2. A                     Argonaut's
                c c o r d in g ly , A                   total
                                      r g o n a u t’ s to        o te n tia l aand
                                                          ta l ppotential       n d ffuture     liability
                                                                                      u tu r e lia b ility uunder       e BBonds
                                                                                                                      the
                                                                                                             n d e r th     o n d s ffor   the
                                                                                                                                      o r th e

              aapplicable
                p p lic a b le ffour
                                 o u r ((4)
                                         4 ) yyears    is $$200,000
                                               e a r s is   2 0 0 ,0 0 0 ++ $$7,600,000
                                                                              7 ,6 0 0 ,0 0 0 == $$7,800,000.00,          in th
                                                                                                   7 ,8 0 0 ,0 0 0 .0 0 , in thee aaggregate.
                                                                                                                                    g g r e g a te .


                                                      THE
                                                      THE INDEMN
                                                          INDEMNITY  AGREEMENT
                                                                 ITY AGREEM ENT

         113.
           3 . IIn
                 n cconnection       with
                     o n n e c tio n w     the
                                       ith th   Bonds,
                                              e B o n d s , IIndemnity      Agreements
                                                              n d e m n ity A                  were
                                                                              g r e e m e n ts w e r e eexecuted      in M
                                                                                                         x e c u te d in May
                                                                                                                           a y 22014, whereby
                                                                                                                                 014, w h e re b y

                o lla n d e r SSleep,
              Hollander
              H                          Dream
                                le e p , D r e a m III Holdings,
                                                     I H o ld in g s , LLLC
                                                                         L C (("Dream   Holdings"),
                                                                               “D rea m H o ld in g s ” ) , aand Hollander
                                                                                                              nd H               Home
                                                                                                                   o lla n d e r H om e

              FFashions      Holdings,
                a s h io n s H                 L C (("Hollander
                               o ld in g s , LLLC                      Home"
                                                     “ H o lla n d e r H o m e ” aand,
                                                                                   n d , ccollectively,         I n d e m n ito r s ” ) aagreed
                                                                                           o lle c tiv e ly , “"Indemnitors")                       to,,
                                                                                                                                          g r e e d to

              aamong
                m o n g oother   things,
                          th e r th          indemnify
                                    in g s , in d e m n if y aand    a v e hharmless
                                                               n d ssave                  Argonaut
                                                                             a r m le s s A r g o n a u t ffrom
                                                                                                            r o m aand
                                                                                                                    n d aagainst
                                                                                                                          g a in s t aall
                                                                                                                                       ll cclaims
                                                                                                                                            la im s aand
                                                                                                                                                      nd

              liabilities
              lia            in aany
                  b ilitie s in        a y aarising
                                     way
                                  ny w       r is in g ffrom  the
                                                         ro m th   Bonds.
                                                                 e B onds.

         14.   h e IIndemnitors
             The
         14. T                         were
                     n d e m n ito r s w e r e rrequired      to ppay
                                                 e q u ir e d to   a y ffor
                                                                         o r aall
                                                                               ll ppayments      made
                                                                                    a y m e n ts m a d e uunder    the
                                                                                                           n d e r th   Bonds
                                                                                                                      e B         to UU.S.
                                                                                                                          o n d s to   .S .

              Customs
              C u s to m s

         1 5 . IIn
         15.       thee eevent
                 n th             that
                          v e n t th    Argonaut
                                     at A              makes
                                          rg o n a u t m a k e s ppayments      to U
                                                                   a y m e n ts to U.S.   Customs
                                                                                     .S . C u s to m s oon thee BBonds,
                                                                                                         n th               thee IIndemnitors
                                                                                                                  o n d s , th     n d e m n ito r s

              are
              a r e rrequired      to indemnify
                      e q u ir e d to in d e m n if y and
                                                      a n d ppay Argonaut
                                                              ay A r g o n a u t for
                                                                                 f o r all
                                                                                       a ll such
                                                                                            s u c h ppayments,
                                                                                                      a y m e n ts , pplus
                                                                                                                       lu s costs,
                                                                                                                            c o s ts , attorneys'
                                                                                                                                       a tto r n e y s ’ fees
                                                                                                                                                         fe es




                                                                                   3


                                                                              4 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                                                                                                               INDEX
                                                                                                                                                                        INDEX NO.
                                                                                                                                                                               NO. 656014/2020
                                                                                                                                                                                    656014/2020
 NYSCEF DOC.
NYSCEF   DOC. NO.   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
               NO. 21                                                     10 of 25
                                                                          RECEIVED NYSCEF:
                                                                                    NYSCEF: 11/17/2020
                                                                                             11/04/2020




               and
                a n d interest.
                       in te r e s t. A
                                      A true
                                         tr u e and     a c c u r a te copy
                                                 a n d accurate         c o p y of
                                                                                o fthe
                                                                                    th e Indemnity
                                                                                          I n d e m n ity Agreements
                                                                                                          A g r e e m e n ts requiring
                                                                                                                              r e q u irin g such
                                                                                                                                              s u c h payments
                                                                                                                                                      p a y m e n ts

                to Argonaut
               to  A r g o n a u t are
                                    a r e attached        a s Exhibits
                                           a tta c h e d as   E x h ib its C,
                                                                           C , D,
                                                                               D , and
                                                                                    a n d E.
                                                                                          E.

           1 6 . In
          16.     I n the    I n d e m n ity Agreements,
                       th e Indemnity        A g r e e m e n ts , the
                                                                   th e Indemnitors
                                                                         I n d e m n ito r s agreed       to indemnify
                                                                                             a g r e e d to   in d e m n if y Argonaut
                                                                                                                              A r g o n a u t from
                                                                                                                                               f ro m any
                                                                                                                                                       a n y and
                                                                                                                                                             and

               a ll liability:
               all   lia b ility :


                                 [I]ndemnify
                                   [ I J n d e m n if y and   a n d saves a v e harmless
                                                                                   h a r m le s s Company
                                                                                                       C o m p a n y [Argonaut]
                                                                                                                            [ A rg o n a u t] from  f ro m and and
                                 against any
                                  a  g  a in   s t a n y anda n d all
                                                                    a ll liability,
                                                                           lia b ility , claim,
                                                                                            c la im , demand,
                                                                                                         d e m a n d , loss,
                                                                                                                          lo s s , damage,
                                                                                                                                    d a m a g e , expense,
                                                                                                                                                      expense,
                                 cost,
                                  c o s t, attorney's
                                                a tto r n e y ’ s fees
                                                                     f e e s anda n d expenses,
                                                                                         e x p e n s e s , included
                                                                                                               in c lu d e d without
                                                                                                                                 w ith o u t limitation,
                                                                                                                                                   lim ita tio n ,
                                 fees and disbursements
                                  f e  e s     a n d     d is  b u r s e m e n ts of    o f counsel
                                                                                               c o u n s e l incurred
                                                                                                                 in c u rr e d by  b y the th e Company
                                                                                                                                                    C om pany
                                 [Argonaut]
                                  [ A r g o n a u t] in    in anya n y action
                                                                          a c tio n oro r proceeding
                                                                                            p r o c e e d in g between
                                                                                                                   b e tw e e n the th e indemnitor[s]
                                                                                                                                            in d e m n ito r [s ]
                                 and
                                  a n d the        C o m p a n y [Argonaut],
                                            th e Company                [ A rg o n a u t], or   o r between
                                                                                                     b e tw e e n the th e Company
                                                                                                                             C o m p a n y [Argonaut]
                                                                                                                                                 [ A rg o n a u t]
                                 and
                                  a n d any a n y third
                                                     th ir d party,
                                                                p a r ty , which          C o m p a n y [Argonaut]
                                                                             w h ic h Company                  [ A rg o n a u t] shalls h a ll at
                                                                                                                                                a t any
                                                                                                                                                      a n y time
                                                                                                                                                             tim e
                                 incur
                                  in c u r by  b y reason
                                                     r e a s o n ofo f its
                                                                         its execution
                                                                               e x e c u tio n of o f a n y b o n d o r its p a y m e n t o f o r its
                                                                                                       any     bond       or  its   payment            of  or    its
                                 liability
                                  lia b ility to    to pay
                                                         p a y anya n y claim,
                                                                          c la im , irrespective
                                                                                       ir r e s p e c tiv e of o f whether
                                                                                                                    w h e th e r theth e claim
                                                                                                                                            c la im is  is made
                                                                                                                                                            m ade
                                 against
                                  a g a in s t the th e Company
                                                           C o m p a n y [Argonaut]
                                                                                [ A rg o n a u t] as   a s aa joint
                                                                                                                j o i n t or
                                                                                                                           o r several
                                                                                                                                s e v e r a l obligor
                                                                                                                                               o b lig o r and and
                                 whether
                                  w   h e th e r the th e indemnitor[s]
                                                            in d e m n ito r [ s ] is   is then
                                                                                            th e n liable
                                                                                                      lia b le to to make
                                                                                                                       m a k e such
                                                                                                                                  s u c h payment,
                                                                                                                                            p a y m e n t, and and
                                 to
                                  to place
                                         p la c e theth e Company
                                                             C o m p a n y [Argonaut]
                                                                                  [ A rg o n a u t] in   in funds
                                                                                                              f u n d s toto meet
                                                                                                                               m e e t alla ll its
                                                                                                                                                 its liability
                                                                                                                                                        lia b ility
                                 under anyy bond,
                                  u  n  d  e r   a n     b o n d , promptly
                                                                     p r o m p tly upon  u p o n request
                                                                                                    r e q u e s t and
                                                                                                                    a n d before
                                                                                                                            b e f o r e Company
                                                                                                                                          C o m p a n y may  m ay
                                  b e required
                                 be      r e q u ir e d to to make
                                                                m a k e any a n y payment
                                                                                    p a y m e n t thereunder...
                                                                                                      t h e r e u n d e r ...


               See   I n d e m n ity Agreements
               S e e Indemnity                          at ¶
                                     A g r e e m e n ts at ^ 2.
                                                             2.

         1 7 . Furthermore,
         17.   F u r th e r m o r e , the  I n d e m n ity Agreements
                                      th e Indemnity       A g r e e m e n ts provide
                                                                              p r o v id e that
                                                                                           th a t the
                                                                                                  th e Indemnitors
                                                                                                       I n d e m n ito r s need    to provide
                                                                                                                           n e e d to p r o v id e funds
                                                                                                                                                   fu n d s

               u p o n aa demand
               upon       d e m a n d by  U .S . Customs:
                                      b y U.S.   C u s to m s :

                                Any
                                A n y demand
                                          d e m a n d uponu p o n theth e Company
                                                                             C o m p a n y [Argonaut]
                                                                                                [ A rg o n a u t] by b y the
                                                                                                                          th e Obligee
                                                                                                                                O b lig e e [the
                                                                                                                                             [ th e
                                U n ite d States
                                United        S ta te s of o f America]
                                                                 A m e ric a ] shall s h a ll be
                                                                                               b e sufficient
                                                                                                    s u f f ic ie n t to
                                                                                                                       to conclude
                                                                                                                           c o n c lu d e that
                                                                                                                                          th a t aa
                                liability
                                lia  b ility   exists
                                               e x  is ts  and
                                                           a  n d  the
                                                                   th     Indemnitor[s]            shall     then     place    the   Company
                                                                       e I n d e m n ito r [ s ] s h a ll th e n p la c e th e C o m p a n y
                                [Argonaut]
                                 [ A r g o n a u t] with
                                                      w ith sufficient
                                                                 s u f f ic ie n t funds
                                                                                    f u n d s inin aa form
                                                                                                        f o rm and a n d amount
                                                                                                                           a m o u n t deemed
                                                                                                                                         deem ed
                                acceptable
                                a c c e p ta b le in  in the th e Company's
                                                                     C o m p a n y ’ s [Argonaut's]
                                                                                             [ A r g o n a u t’s ] s o le d is c r e tio n , as
                                                                                                                     sole     discretion,       as
                                c o lla te ra l security
                                collateral        s e c u r ity to cover
                                                                       c o v e r the
                                                                                  th e liability.
                                                                                         lia b ility .


               Id.
               Id .

         1 8 . The
         18.   T h e Indemnity
                     I n d e m n ity Agreements
                                     A g r e e m e n ts also
                                                        a ls o state   th a t any
                                                               s ta te that   a n y successors
                                                                                    s u c c e s s o rs to
                                                                                                       to the
                                                                                                          th e original
                                                                                                               o r ig in a l Indemnitors
                                                                                                                             I n d e m n ito r s are
                                                                                                                                                 a re

               equally
               e q u a lly bound:
                           bound:

                                Each
                                E a c h Indemnity
                                          I n d e m n ity and a n d the
                                                                      th e heirs,
                                                                           h e ir s , legal
                                                                                      le g a l representatives,
                                                                                                r e p r e s e n ta tiv e s , successors
                                                                                                                              s u c c e s s o r s and
                                                                                                                                                  and
                                assigns
                                a s s ig n s of     e a c h Indemnitor[s]
                                              o f each        I n d e m n ito r [ s ] are,     jointly
                                                                                       a r e , jo in tly and a n d severally,
                                                                                                                    s e v e r a lly , bound
                                                                                                                                       b o u n d by by
                                th e provisions
                                the      p r o v is io n s of   o f this
                                                                      th is agreement
                                                                              a g r e e m e n t and  a n d the th e liability            of
                                                                                                                       lia b ility o f e a c h   each
                                Indemnitor[s]              s h a ll not
                                I n d e m n ito r [s ] shall         n o t be
                                                                           b e dependent
                                                                                  d e p e n d e n t upon
                                                                                                      u p o n theth e execution
                                                                                                                        e x e c u tio n of   o f this
                                                                                                                                                  th is


                                                                                                4


                                                                                         5 of 18
FILED: NEW
FILED: NEW YORK
           YORK COUNTY
                COUNTY CLERK
                       CLERK 11/17/2020
                             11/04/2020 07:41
                                        02:19 PM
                                              PM                               INDEX
                                                                                INDEX NO.
                                                                                       NO. 656014/2020
                                                                                            656014/2020
 NYSCEF DOC. NO.
NYSCEF DOC.   NO. 21
                   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 11 of 25
                                                                        RECEIVED
                                                                         RECEIVED NYSCEF:
                                                                                   NYSCEF: 11/17/2020
                                                                                             11/04/2020




                                 a g r e e m e n t or
                                agreement             o r any
                                                           a n y instrument
                                                                  in s tr u m e n t referred
                                                                                      r e f e r r e d to
                                                                                                      to byb y any
                                                                                                                 a n y other
                                                                                                                         o th e r Indemnitor,
                                                                                                                                   I n d e m n ito r ,
                                 a n d that
                                and       th a t ifi f the
                                                        th e Company
                                                               C o m p a n y [Argonaut]
                                                                                  [ A rg o n a u t] procures
                                                                                                        p r o c u r e s any
                                                                                                                          a n y co-surety
                                                                                                                                  c o - s u r e ty or or
                                 r e in s u r a n c e or
                                 reinsurance            o r other
                                                             o th e r surety
                                                                      s u r e ty ono n said
                                                                                          s a id bond
                                                                                                   b o n d oro r bonds
                                                                                                                  b o n d s this
                                                                                                                              th is agreement
                                                                                                                                      a g ree m en t
                                 s h a ll be
                                shall      b e deemed
                                                 d e e m e d extended
                                                                e x te n d e d to and a n d for f o r the
                                                                                                      th e benefit
                                                                                                             b e n e f it of
                                                                                                                           o f the
                                                                                                                               th e co-surety,
                                                                                                                                       c o - s u r e ty ,
                                rreinsuring
                                   e in s u r in g company
                                                     c o m p a n y oro r other
                                                                          o th e r surety.
                                                                                    s u r e ty .


               S e e id.
               See   id .


                            TH E HOLLANDER
                            THE  H O LLAN D ER SLEEP CHAPTER
                                                     C H APTER 11
                                                               11 BANKRUPTCY
                                                                  BAN KR U PTC Y ACTION
                                                                                 AC TIO N

         1 9 . On
         19.   O n May
                   M a y 19,
                         1 9 , 2019,
                               2 0 1 9 , Hollander
                                         H o lla n d e r Sleep
                                                         S le e p and
                                                                  a n d certain
                                                                        c e r ta in affiliates
                                                                                    a f f ilia te s (collectively
                                                                                                    ( c o lle c tiv e ly "Debtors")
                                                                                                                         “ D e b to r s ” ) filed
                                                                                                                                            f ile d for
                                                                                                                                                    fo r

              b a n k r u p tc y protection
              bankruptcy         p r o te c tio n under
                                                  u n d e r Chapter
                                                            C h a p te r 11
                                                                         1 1 of
                                                                             o f the
                                                                                 th e federal
                                                                                      f e d e r a l Bankruptcy
                                                                                                    B a n k r u p tc y Code,
                                                                                                                       C o d e , in
                                                                                                                                 in the
                                                                                                                                    th e United
                                                                                                                                         U n ite d States
                                                                                                                                                   S ta te s

              B a n k r u p tc y Court
              Bankruptcy         C o u r t for
                                           f o r the  S o u th e r n District
                                                 th e Southern       D is tr ic t of
                                                                                  o f New
                                                                                      N e w York
                                                                                            Y o r k ("Bankruptcy
                                                                                                    ( “ B a n k r u p tc y Court").
                                                                                                                           C o u r t” ).

         2 0 . The
         20.   T h e Debtors
                     D e b to r s were
                                  w e r e New
                                          N e w York-based
                                                Y o r k - b a s e d manufacturers
                                                                    m a n u f a c tu r e r s of
                                                                                             o f bed
                                                                                                 b e d pillows,
                                                                                                       p illo w s , mattress      p a d s , comforter
                                                                                                                    m a ttr e s s pads,     c o m f o r te r

              and
              a n d other
                    o th e r bedding
                             b e d d in g products.
                                          p r o d u c ts .

         2 1 . Argonaut
         21.   A r g o n a u t filed
                               f ile d three
                                       th r e e proofs
                                                p r o o f s of
                                                            o f claims
                                                                c la im s in the
                                                                             th e Bankruptcy
                                                                                  B a n k r u p tc y Case
                                                                                                     C a s e against
                                                                                                             a g a in s t Hollander
                                                                                                                          H o lla n d e r Sleep,
                                                                                                                                          S le e p , Dream
                                                                                                                                                     D re a m

              I I Holdings,
              II  H o ld in g s , LLC,
                                  L L C , and
                                          a n d Hollander
                                                H o lla n d e r Home
                                                                H o m e Fashions
                                                                        F a s h io n s Holdings,
                                                                                       H o ld in g s , LLC
                                                                                                       L L C in the
                                                                                                                th e aggregate
                                                                                                                     a g g r e g a te amount
                                                                                                                                      a m o u n t of
                                                                                                                                                  of

              $ 7 ,8 0 0 ,0 0 0 .0 0 . True
              $7,800,000.00.           T r u e and
                                               a n d correct
                                                     c o r re c t copies
                                                                  c o p ie s of
                                                                             o f the
                                                                                 th e Proofs
                                                                                      P r o o fs of
                                                                                                 o f Claims
                                                                                                     C la im s are   a tta c h e d hereto
                                                                                                               a r e attached      h e r e to as
                                                                                                                                              as

              Exhibits
              E x h ib its F,
                           F , G,
                               G , and   H , respectively.
                                   a n d H,  r e s p e c tiv e ly .

         22. A
         22. A Joint
               J o in t Plan
                        P la n of
                               o f Reorganization
                                   R e o r g a n iz a tio n pursuant
                                                            p u r s u a n t to C h a p te r 11
                                                                            to Chapter      1 1 of
                                                                                                o f the
                                                                                                    th e Bankruptcy
                                                                                                         B a n k r u p tc y Code
                                                                                                                            C o d e ("Joint
                                                                                                                                    ( “ J o in t Plan")
                                                                                                                                                 P la n ” )

              c o n f ir m e d by
              confirmed        b y the
                                   th e Bankruptcy
                                        B a n k r u p tc y Court
                                                           C o u r t on
                                                                     o n September
                                                                         S e p te m b e r 5,
                                                                                          5 , 2019.
                                                                                              2019. A
                                                                                                    A true
                                                                                                      tr u e and
                                                                                                             a n d correct
                                                                                                                   c o r r e c t copy
                                                                                                                                 c o p y of
                                                                                                                                         o f the
                                                                                                                                             th e

              Joint
              J o in t Plan
                       P la n is attached
                                 a tta c h e d hereto     a s Exhibit
                                               h e r e to as  E x h ib it I.
                                                                          I.

         2 3 . Through
         23.   T h r o u g h the
                             th e Joint
                                  J o in t Plan,
                                           P la n , the
                                                    th e Debtors
                                                         D e b to r s transferred
                                                                      tr a n s f e r r e d substantially
                                                                                           s u b s ta n tia lly all
                                                                                                                a ll of
                                                                                                                     o f their
                                                                                                                         th e ir assets
                                                                                                                                 a s s e ts to
                                                                                                                                            to a
                                                                                                                                               a new
                                                                                                                                                 new

              owner,      B e d d in g Acquisition,
              o w n e r . Bedding      A c q u is itio n , LLC
                                                           L L C ("Bedding
                                                                 ( “ B e d d in g Acquisition").
                                                                                  A c q u is itio n ” ).

         2 4 . Pursuant
         24.   P u r s u a n t to
                               to the
                                  th e Joint
                                       J o in t Plan,
                                                P la n , Drivetrain
                                                         D r iv e tra in was
                                                                         w a s appointed
                                                                               a p p o in te d as
                                                                                               a s the
                                                                                                   th e Plan
                                                                                                        P la n Administrator.
                                                                                                               A d m in is tr a to r .

         2 5 . As
         25.   A s the
                   th e Plan
                        P la n Administrator,
                               A d m in is tr a to r , Drivetrain
                                                       D r iv e tra in is r e s p o n s ib le for
                                                                       is responsible         f o r administrating
                                                                                                    a d m in is tr a tin g the
                                                                                                                           th e estate,
                                                                                                                                e s ta te , assisting
                                                                                                                                            a s s is tin g

              th e Debtors
              the  D e b to r s in
                                in liquidating
                                   liq u id a tin g its assets,
                                                        a s s e ts , administering
                                                                     a d m in is te r in g claims
                                                                                           c la im s and
                                                                                                     a n d making
                                                                                                           m a k in g payments
                                                                                                                      p a y m e n ts to
                                                                                                                                     to creditors,
                                                                                                                                        c r e d ito r s ,

              lik e Argonaut.
              like  A r g o n a u t.


                                                                                          5


                                                                                    6 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                       INDEX
                                                                                INDEX NO.
                                                                                       NO. 656014/2020
                                                                                            656014/2020
 NYSCEF DOC. NO.
NYSCEF DOC.   NO. 21
                   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 12 of 25
                                                                        RECEIVED
                                                                         RECEIVED NYSCEF: 11/17/2020
                                                                                  NYSCEF:    11/04/2020




         2 6 . As
         26.   A s such,
                   s u c h , Drivetrain
                             D r iv e tr a in assumed
                                              a s s u m e d all
                                                            a ll debts
                                                                 d e b ts and
                                                                          a n d liabilities
                                                                                lia b ilitie s under
                                                                                               u n d e r the
                                                                                                         th e Joint
                                                                                                              J o in t Plan
                                                                                                                       P la n as
                                                                                                                              a s the
                                                                                                                                  th e Debtors'
                                                                                                                                       D e b to r s ’

               successor.
               su c c e sso r.

         2 7 . John
         27.   J o h n Does
                       D o e s and
                               a n d ABC
                                     A B C Corps.
                                           C o r p s , are
                                                       a r e individuals       a n d /o r entities
                                                             in d iv id u a ls and/or     e n titie s that
                                                                                                      th a t may
                                                                                                             m a y have
                                                                                                                   h a v e also
                                                                                                                           a ls o assumed
                                                                                                                                  a s s u m e d debts
                                                                                                                                                d e b ts

               a n d liabilities
               and   lia b ilitie s under
                                    u n d e r the
                                              th e Indemnity
                                                   I n d e m n ity Agreements
                                                                   A g r e e m e n ts pursuant        to the
                                                                                      p u r s u a n t to th e Joint
                                                                                                              J o in t Plan.
                                                                                                                       P la n .

         2 8 . Under
         28.   U n d e r the
                         th e terms
                              te r m s of
                                       o f the
                                           th e Joint
                                                J o in t Plan,    th e Debtors'
                                                         P la n , the  D e b to r s ’ obligations
                                                                                      o b lig a tio n s with
                                                                                                        w ith respect
                                                                                                              r e s p e c t to
                                                                                                                            to the
                                                                                                                               th e Bonds
                                                                                                                                    B o n d s were
                                                                                                                                              w e re

               reaffirmed:
               r e a f f ir m e d :

                                  [ 0 ] n the
                                  [O]n        th e Effective           D a te , (1)
                                                    E f fe c tiv e Date,            ( 1 ) all
                                                                                           a ll of
                                                                                                 o f the
                                                                                                      th e Debtors'
                                                                                                               D e b to r s ’ obligations
                                                                                                                                 o b lig a tio n s andand
                                  c o  m   m
                                  commitments  itm e n ts     to    any surety bond
                                                                    a n  y    s u r e  ty    b o n d providers
                                                                                                        p r o v id e r s shall
                                                                                                                             s h a ll beb e deemed
                                                                                                                                               deem ed
                                  r e a f f ir m e d by
                                  reaffirmed           b y theth e Plan
                                                                     P la n Administrator
                                                                               A d m in is tr a to r or    o r the
                                                                                                                 th e Winning
                                                                                                                        W in n in g Bidder,
                                                                                                                                          B id d e r , as
                                                                                                                                                        as
                                  a p p lic a b le , (2)
                                  applicable,            ( 2 ) surety           b o n d s and
                                                                 s u r e ty bonds             a n d related
                                                                                                       r e la te d indemnification
                                                                                                                      in d e m n if ie a tio n and    and
                                  c o lla te r a l agreements
                                  collateral        a g r e e m e n ts entered
                                                                          e n te r e d into
                                                                                          in to by
                                                                                                 b y any
                                                                                                      a n y Debtor
                                                                                                               D e b to r will
                                                                                                                            w ill be b e vested
                                                                                                                                          v e s te d and
                                                                                                                                                      and
                                  p e r f o r m e d by
                                  performed            b y theth e applicable
                                                                      a p p lic a b le Post-Effective
                                                                                            P o s t- E f f e c tiv e Date
                                                                                                                       D a te Debtor
                                                                                                                                   D e b to r or o r the
                                                                                                                                                      th e
                                  W   in   n in
                                  Winning Bidder,g   B id   d e r, asa s applicable,
                                                                            a p p lic a b le , and a n d willw ill survive
                                                                                                                      s u r v iv e and a n d remain
                                                                                                                                                r e m a in
                                  unaffected
                                  u n a f f e c te d by
                                                      b y entry
                                                            e n tr y of    th e Confirmation
                                                                      o f the     C o n f ir m a tio n OrderO r d e r .. .. ..


               See
               S e e Article
                     A r tic le V,  P a r t E.
                                V , Part    E.

         2 9 . The
         29.   T h e Indemnitors,
                     I n d e m n ito r s , as
                                           a s well
                                               w e ll as
                                                      a s their
                                                          th e ir "heirs,
                                                                  “ h e ir s , legal
                                                                               le g a l representatives,
                                                                                        r e p r e s e n ta tiv e s , successors
                                                                                                                     s u c c e s s o r s and
                                                                                                                                         a n d assigns,"
                                                                                                                                               a s s ig n s ,' are
                                                                                                                                                               a re

              jjointly
                o i n t ly and
                           a n d severally
                                 s e v e r a lly bound
                                                 b o u n d by
                                                           b y the
                                                               th e terms
                                                                    te r m s and
                                                                             a n d provisions
                                                                                   p r o v is io n s of
                                                                                                     o f the
                                                                                                         th e Indemnity
                                                                                                              I n d e m n ity Agreements.
                                                                                                                              A g r e e m e n ts .

         3 0 . The
         30.   T h e Indemnitors'
                     I n d e m n ito r s ’ obligations
                                           o b lig a tio n s under
                                                             u n d e r the
                                                                       th e Indemnity
                                                                            I n d e m n ity Agreements
                                                                                            A g r e e m e n ts were
                                                                                                               w e r e reaffirmed
                                                                                                                       r e a ff ir m e d by
                                                                                                                                         b y Drivetrain
                                                                                                                                             D r iv e tr a in

              as  th e Plan
              a s the  P la n Administrator
                              A d m in is tr a to r of
                                                    o f the
                                                        th e post-confirmation
                                                             p o s t- c o n f ir m a tio n Chapter
                                                                                           C h a p te r 11
                                                                                                        1 1 estates
                                                                                                            e s ta te s of
                                                                                                                        o f the
                                                                                                                            th e Debtors.
                                                                                                                                 D e b to r s .

         3 1 . Accordingly,
         31.   A c c o r d in g ly , the
                                     th e Debtors
                                          D e b to r s and/or
                                                       a n d /o r their
                                                                  th e ir successors,
                                                                          s u c c e s s o r s , Drivetrain,
                                                                                                D r iv e tra in , are
                                                                                                                  a r e required
                                                                                                                        r e q u ir e d to
                                                                                                                                       to make
                                                                                                                                          m a k e the
                                                                                                                                                  th e

              p a y m e n ts to
              payments       to U.S.
                                U .S . Customs
                                       C u s to m s as
                                                    a s well
                                                        w e ll as
                                                               a s honor
                                                                   h o n o r the
                                                                             th e Bonds
                                                                                  B o n d s and
                                                                                            a n d related
                                                                                                  r e la te d Indemnification
                                                                                                              I n d e m n if ic a tio n

              Agreements.
              A g re e m e n ts .


                      ARGONAUT’S DEMAND FOR COLLATERAL
                      ARGONAUT'S            COLLATERAL AGAINST DRIVETRAIN
                                                               DRIVETRAIN

         3 2 . As
         32.   As a
                  a result
                    r e s u lt of
                               o f Drivetrain's
                                   D r iv e tr a in ’s failure
                                                       f a ilu r e to
                                                                   to pay
                                                                      p a y the
                                                                            th e Bonds,
                                                                                 B o n d s , Argonaut
                                                                                             A r g o n a u t has
                                                                                                             h a s received
                                                                                                                   r e c e iv e d a
                                                                                                                                  a number
                                                                                                                                    n u m b e r of
                                                                                                                                                of

              claims
              c la im s from
                        f r o m U.S.   C u s to m s under
                                U .S . Customs      u n d e r the
                                                              th e Bonds.
                                                                   B o n d s.




                                                                                            66


                                                                                      7 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                                                                                     INDEX
                                                                                                                                              INDEX NO.
                                                                                                                                                     NO. 656014/2020
                                                                                                                                                          656014/2020
 NYSCEF DOC.
NYSCEF   DOC. NO.   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
               NO. 21                                                     13 of 25
                                                                          RECEIVED NYSCEF:
                                                                                    NYSCEF: 11/17/2020
                                                                                             11/04/2020




         33.
         3 3 . Specifically,
               S p e c if ic a lly , U.S.
                                     U .S . Customs
                                            C u s to m s has
                                                         h a s made
                                                               m a d e multiple
                                                                       m u ltip le demands
                                                                                   d e m a n d s to
                                                                                                  to Argonaut
                                                                                                     A r g o n a u t for
                                                                                                                      f o r payment
                                                                                                                            p a y m e n t under
                                                                                                                                          u n d e r the
                                                                                                                                                     th e

               Bonds,
               B onds,           including
                                  in c lu d in g       case
                                                        case         numbers:
                                                                     n u m b e rs :       2019550120033301;
                                                                                          2019550120033301;                       2019550120033401;
                                                                                                                                  2019550120033401;
               2020170320031501;2020170320031601;
               2020170320031501; 2020170320031601;2020550120005201;
                                                  2020550120005201;and
                                                                    and2020550120005301.
                                                                       2020550120005301.
         3 4 . Due
         34.   D u e to   th e bankruptcy
                      to the                       f ilin g , Hollander
                               b a n k r u p tc y filing,     H o lla n d e r Sleep
                                                                              S le e p defaulted
                                                                                       d e f a u lte d on
                                                                                                       o n certain
                                                                                                           c e r ta in import
                                                                                                                        im p o r t duties
                                                                                                                                   d u tie s owed,
                                                                                                                                             ow ed,

                            U .S . Customs
               c a u s in g U.S.
               causing             C u s to m s to  a s s e r t claims
                                                 to assert      c la im s against
                                                                          a g a in s t the
                                                                                        th e Bonds
                                                                                             B o n d s provided
                                                                                                       p r o v id e d by
                                                                                                                      b y Argonaut.
                                                                                                                          A r g o n a u t.

         3 5 . In
         35.         tu r n . Argonaut
                I n turn,     A r g o n a u t made
                                              m a d e numerous        d e m a n d s to
                                                      n u m e r o u s demands        to Drivetrain
                                                                                        D r iv e tr a in for
                                                                                                          f o r indemnification
                                                                                                                 in d e m n if ic a tio n pursuant
                                                                                                                                          p u r s u a n t to
                                                                                                                                                           to the
                                                                                                                                                               th e

              terms
               te r m s of
                        o f the
                             th e Bonds
                                  B o n d s and    th e Indemnity
                                            a n d the    I n d e m n ity Agreements.
                                                                         A g r e e m e n ts .

         3 6 . By
         36.   B y way
                   w a y of
                         o f letters
                              le tte rs dated
                                        d a te d November
                                                 N o v e m b e r 1,
                                                                  1 , 2019,
                                                                      2 0 1 9 , December
                                                                                D e c e m b e r 6,
                                                                                                6 , 2019,
                                                                                                    2 0 1 9 , February
                                                                                                              F e b r u a r y 21,
                                                                                                                              2 1 , 2020,
                                                                                                                                    2 0 2 0 , and
                                                                                                                                              and

              M a r c h 26,
              March     2 6 , 2020,
                              2 0 2 0 , Argonaut
                                        A r g o n a u t invoked
                                                         in v o k e d the
                                                                       th e provisions
                                                                            p r o v is io n s of
                                                                                              o f the
                                                                                                   th e Indemnity
                                                                                                        I n d e m n ity Agreements
                                                                                                                        A g r e e m e n ts by
                                                                                                                                           by

              r e q u e s tin g , among
              requesting,         a m o n g other
                                            o th e r things,
                                                      th in g s , proof
                                                                  p r o o f of
                                                                            o f discharge
                                                                                d is c h a r g e of
                                                                                                 o f all
                                                                                                     a ll liability
                                                                                                           lia b ility or
                                                                                                                       o r potential
                                                                                                                           p o te n tia l liability
                                                                                                                                           lia b ility

                               in connection
               in c u r r e d in
              incurred                              w ith the
                                  c o n n e c tio n with   th e Bonds.
                                                                B o n d s . True
                                                                            T r u e and
                                                                                    a n d correct
                                                                                          c o r r e c t copies
                                                                                                        c o p ie s of
                                                                                                                   o f the
                                                                                                                        th e November
                                                                                                                             N o v e m b e r 1,
                                                                                                                                              1 , 2019,
                                                                                                                                                  2019,

              D e c e m b e r 6,
              December        6 , 2019,
                                  2 0 1 9 , February
                                            F e b r u a r y 21,
                                                            2 1 , 2020,
                                                                  2 0 2 0 , and
                                                                            a n d March
                                                                                  M a r c h 26,
                                                                                            2 6 , 2020
                                                                                                  2 0 2 0 letters
                                                                                                           le tte rs are
                                                                                                                     a r e attached
                                                                                                                           a tta c h e d hereto
                                                                                                                                         h e r e to as
                                                                                                                                                    as

              Exhibits
              E x h ib its J,
                           J , K,  L , and
                               K , L,  a n d M,
                                             M , respectively.
                                                 r e s p e c tiv e ly .

         3 7 . On
         37.   O n June
                   J u n e 19,
                           1 9 , 2020,     A r g o n a u t issued
                                 2 0 2 0 , Argonaut        is s u e d its
                                                                      its final
                                                                          f in a l demand
                                                                                   d e m a n d letter
                                                                                               le tte r whereby
                                                                                                        w h e r e b y Argonaut
                                                                                                                      A r g o n a u t requested
                                                                                                                                      r e q u e s te d that
                                                                                                                                                       th a t

              $ 1 3 2 ,3 5 5 .7 2 be
              $132,355.72             p la c e d in
                                  b e placed     in funds
                                                    f u n d s pursuant
                                                              p u r s u a n t to
                                                                              to the
                                                                                 th e Indemnity
                                                                                      I n d e m n ity Agreements
                                                                                                      A g r e e m e n ts on
                                                                                                                         o n or
                                                                                                                             o r before
                                                                                                                                 b e f o r e July
                                                                                                                                             J u ly 6,
                                                                                                                                                    6,

              2020. A
              2020. A true
                      tr u e and
                             a n d correct       c o p y of
                                   c o r r e c t copy        th e June
                                                         o f the  J u n e 19,
                                                                          1 9 , 2020
                                                                                2 0 2 0 letter
                                                                                        le tte r is
                                                                                                 is attached
                                                                                                    a tta c h e d hereto
                                                                                                                  h e r e to as
                                                                                                                             a s Exhibit
                                                                                                                                 E x h ib it N.
                                                                                                                                             N.

         3 8 . The
         38.   T h e $132,355.72         d e m a n d e d in
                     $ 1 3 2 ,3 5 5 .7 2 demanded        in the  J u n e 19,
                                                            th e June    1 9 , 2020
                                                                               2 0 2 0 letter
                                                                                       le tte r was
                                                                                                w a s to
                                                                                                      to be
                                                                                                         b e held
                                                                                                             h e ld by
                                                                                                                    b y Argonaut
                                                                                                                        A r g o n a u t as
                                                                                                                                        as

              c o lla te r a l under
              collateral       u n d e r the  I n d e m n ity Agreements
                                         th e Indemnity       A g r e e m e n ts until
                                                                                 u n til such
                                                                                         s u c h time
                                                                                                 tim e as
                                                                                                       a s adequate
                                                                                                           a d e q u a te proof     o f discharge
                                                                                                                          p r o o f of  d is c h a r g e of
                                                                                                                                                         of

              lia b ility for
              liability         th e Bonds
                          f o r the  B o n d s has
                                               h a s been
                                                     b e e n provided
                                                             p r o v id e d and
                                                                            a n d verified
                                                                                  v e r if ie d with
                                                                                                w ith U.S.
                                                                                                      U .S . Customs,
                                                                                                             C u s to m s , or
                                                                                                                            o r used
                                                                                                                                u s e d as
                                                                                                                                        a s the
                                                                                                                                            th e

              c o lla te r a l funds
              collateral       f u n d s to
                                         to satisfy
                                            s a tis f y any
                                                        a n y amounts      th a t are
                                                              a m o u n ts that   a r e or
                                                                                        o r may
                                                                                            m a y become
                                                                                                  b e c o m e due
                                                                                                              d u e or
                                                                                                                    o r owing
                                                                                                                        o w in g in
                                                                                                                                 in connection
                                                                                                                                    c o n n e c tio n

              with
              w ith the
                    th e Bonds.
                         B onds.




                                                                                      7


                                                                               8 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                                                                                    INDEX
                                                                                                                                             INDEX NO.
                                                                                                                                                    NO. 656014/2020
                                                                                                                                                         656014/2020
 NYSCEF DOC.
NYSCEF   DOC. NO.   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
               NO. 21                                                     14 of 25
                                                                          RECEIVED NYSCEF:
                                                                                    NYSCEF: 11/17/2020
                                                                                             11/04/2020




          3 9 . Despite
          39.   D e s p ite Argonaut's
                            A r g o n a u t’ s demands,         th e Indemnitors
                                               d e m a n d s , the   I n d e m n ito r s have
                                                                                         h a v e failed
                                                                                                 f a ile d and
                                                                                                           a n d refused
                                                                                                                 r e f u s e d to
                                                                                                                                to reimburse
                                                                                                                                   r e im b u r s e Argonaut
                                                                                                                                                    A rg o n a u t

               or  p la c e with
               o r place    w ith it
                                   it collateral
                                      c o lla te r a l as
                                                       a s demanded
                                                           d e m a n d e d in
                                                                            in material
                                                                               m a te r ia l breach
                                                                                             b r e a c h of
                                                                                                         o f their
                                                                                                             th e ir joint
                                                                                                                     j o i n t and
                                                                                                                               a n d several
                                                                                                                                     se v e ra l

               obligations
               o b lig a tio n s under
                                 u n d e r the  I n d e m n ity Agreements.
                                           th e Indemnity       A g r e e m e n ts .

          4 0 . As
          40.   A s of
                    o f October
                        O c to b e r 1,  2 0 2 0 , U.S.
                                     1 , 2020,     U .S . Customs
                                                          C u s to m s has
                                                                       h a s made
                                                                             m a d e demands
                                                                                     d e m a n d s for
                                                                                                   f o r $111,303.46,
                                                                                                         $ 1 1 1 ,3 0 3 .4 6 , which
                                                                                                                               w h ic h reflects
                                                                                                                                        r e fle c ts the
                                                                                                                                                     th e

               c u r r e n t amount
               current       a m o u n t asserted
                                         a s s e r te d as
                                                        a s owed
                                                            o w e d by
                                                                    b y the
                                                                        th e Debtor
                                                                             D e b to r and
                                                                                        a n d secured
                                                                                              s e c u r e d by
                                                                                                            b y Argonaut
                                                                                                                A r g o n a u t under
                                                                                                                                u n d e r the
                                                                                                                                          th e Bonds
                                                                                                                                               B onds

               ( “ O p e n Duty
               ("Open      D u ty Bill").   A true
                                  B ill” ). A tr u e and
                                                     a n d correct
                                                           c o r r e c t copy
                                                                         c o p y of
                                                                                 o f the
                                                                                     th e October
                                                                                          O c to b e r 2020
                                                                                                       2 0 2 0 Open
                                                                                                               O p e n Duty
                                                                                                                       D u ty Bill
                                                                                                                              B ill is
                                                                                                                                    is attached
                                                                                                                                       a tta c h e d

               hereto     a s Exhibit
               h e r e to as  E x h ib it 0.
                                          O.

          4 1 . Moreover,
          41.   M o r e o v e r , as
                                  a s of
                                      o f October
                                          O c to b e r 1,
                                                       1 , 2020,     U .S . Customs
                                                           2 0 2 0 , U.S.   C u s to m s has
                                                                                         h a s made
                                                                                               m a d e demands
                                                                                                       d e m a n d s for
                                                                                                                     f o r additional
                                                                                                                           a d d itio n a l liquidated
                                                                                                                                            liq u id a te d

               d a m a g e s in
               damages          th e amount
                             in the  a m o u n t of  $ 1 9 5 ,6 9 6 .3 4 ("Liquidated
                                                 o f $195,696.34         ( “ L iq u id a te d Damages").
                                                                                              D a m a g e s ” ). A
                                                                                                                 A true
                                                                                                                   tr u e and   c o r r e c t copy
                                                                                                                          a n d correct       c o p y of
                                                                                                                                                      of

               th e October
               the  O c to b e r 2020    L iq u id a te d Damages
                                 2 0 2 0 Liquidated       D a m a g e s is
                                                                        is attached
                                                                           a tta c h e d hereto
                                                                                         h e r e to as
                                                                                                    a s Exhibit
                                                                                                        E x h ib it P.
                                                                                                                    P.

          4 2 . The
          42.   T h e Liquidated
                      L iq u id a te d Damages
                                       D a m a g e s consist
                                                     c o n s is t of
                                                                  o f violations
                                                                      v io la tio n s for
                                                                                      f o r not
                                                                                            n o t paying
                                                                                                  p a y in g the
                                                                                                             th e estimated
                                                                                                                  e s tim a te d duty
                                                                                                                                 d u ty at
                                                                                                                                        a t the
                                                                                                                                            th e time
                                                                                                                                                 tim e

               th e goods
               the  g o o d s enter
                              e n te r into
                                       in to the
                                             th e United
                                                  U n ite d States.
                                                            S ta te s .

          4 3 . Therefore,
          43.   T h e r e f o r e , as
                                    a s of  O c to b e r 1,
                                        o f October      1 , 2020,
                                                             2 0 2 0 , Argonaut's
                                                                       A r g o n a u t’ s current
                                                                                          c u r re n t obligations
                                                                                                       o b lig a tio n s under
                                                                                                                         u n d e r the
                                                                                                                                   th e Bonds
                                                                                                                                        B o n d s totals
                                                                                                                                                  to ta ls

               $ 3 0 6 ,9 9 9 .8 0 , which
               $306,999.80,          w h ic h consists
                                              c o n s is ts of
                                                            o f the
                                                                th e Open
                                                                     O p e n Duty
                                                                             D u ty Bill
                                                                                    B ill and
                                                                                          a n d the
                                                                                                th e Liquidated
                                                                                                     L iq u id a te d Damages.
                                                                                                                      D am ag es.


                                                                              COUNT
                                                                        FIRST COUNT
                                        Specific Performance
                                        Specific Performance of
                                                              of the Indemnity Agreements
                                                                                Agreements to
                                                  Argonaut’s Demand for
                                         Enforce Argonaut's            for Collateral
                                                                           Collateral Security
                                                                                      Security
         4 4 . Argonaut
         44.   A r g o n a u t repeats      th e allegations
                               r e p e a ts the  a lle g a tio n s of
                                                                   o f paragraphs
                                                                       p a r a g r a p h s 11 through
                                                                                              th r o u g h 44
                                                                                                           4 4 of
                                                                                                               o f its
                                                                                                                   its Complaint
                                                                                                                       C o m p la in t as
                                                                                                                                       a s if
                                                                                                                                           i f set
                                                                                                                                               s e t forth
                                                                                                                                                     f o r th at
                                                                                                                                                              at

               le n g th herein.
               length    h e r e in .

         4 5 . Under
         45.   U n d e r the
                         th e terms
                              te r m s of  th e Indemnity
                                       o f the  I n d e m n ity Agreements,
                                                                A g r e e m e n ts , the
                                                                                     th e Indemnitors
                                                                                          I n d e m n ito r s agreed,
                                                                                                              a g r e e d , among
                                                                                                                            a m o n g other
                                                                                                                                      o th e r things,
                                                                                                                                               th in g s ,

               to deposit
               to d e p o s it with
                               w ith Argonaut        a n amount
                                     A r g o n a u t an  a m o u n t of
                                                                     o f money
                                                                         m o n e y equal
                                                                                   e q u a l to
                                                                                             to the
                                                                                                th e claims
                                                                                                     c la im s received
                                                                                                               r e c e iv e d or
                                                                                                                              o r to
                                                                                                                                  to any
                                                                                                                                     a n y reserve
                                                                                                                                           re serv e

               s e t by
               set   b y Argonaut
                         A r g o n a u t in connection
                                            c o n n e c tio n with
                                                              w ith the
                                                                    th e Bonds
                                                                         B o n d s and
                                                                                   a n d to convey
                                                                                            c o n v e y collateral
                                                                                                        c o lla te r a l as
                                                                                                                         a s security      f o r the
                                                                                                                             s e c u r ity for   th e full
                                                                                                                                                      f u ll

               performance
               p e r f o r m a n c e of  th e Indemnity
                                     o f the  I n d e m n ity Agreement.
                                                              A g r e e m e n t.




                                                                                    8


                                                                              9 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                       INDEX
                                                                                INDEX NO.
                                                                                       NO. 656014/2020
                                                                                            656014/2020
 NYSCEF DOC. NO.
NYSCEF DOC.   NO. 21
                   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 15 of 25
                                                                        RECEIVED
                                                                         RECEIVED NYSCEF: 11/17/2020
                                                                                  NYSCEF:    11/04/2020




         46.   A s aa result
         4 6 . As     r e s u lt of
                                 o f the
                                     th e several       c la im s against
                                          s e v e r a l claims    a g a in s t the
                                                                               th e Bonds,
                                                                                    B o n d s , Argonaut
                                                                                                A r g o n a u t has
                                                                                                                h a s demanded
                                                                                                                      d e m a n d e d collateral
                                                                                                                                      c o lla te r a l from
                                                                                                                                                       fro m

              the
              th e Indemnitors
                   I n d e m n ito r s in th e amount
                                       in the  a m o u n t of
                                                           o f $306,999.80.
                                                               $ 3 0 6 ,9 9 9 .8 0 .

         4 7 . The
         47.   T h e Indemnitors
                     I n d e m n ito r s have
                                         h a v e failed
                                                 f a ile d and   r e f u s e d to deposit
                                                           a n d refused                       c o lla te r a l with
                                                                                  d e p o s it collateral       w ith Argonaut
                                                                                                                      A r g o n a u t as
                                                                                                                                      a s security
                                                                                                                                          s e c u r ity for
                                                                                                                                                        fo r

              the
              th e full
                   f u ll performance
                          p e r f o r m a n c e of  th e Indemnity
                                                o f the  I n d e m n ity Agreement.
                                                                         A g r e e m e n t.

         4 8 . By
         48.   B y reason
                   r e a s o n of
                               o f the
                                   th e foregoing
                                        f o r e g o in g breach
                                                         b r e a c h of
                                                                     o f the
                                                                         th e Indemnity
                                                                              I n d e m n ity Agreement,         A r g o n a u t has
                                                                                              A g r e e m e n t, Argonaut        h a s suffered,
                                                                                                                                       s u f fe r e d , and
                                                                                                                                                        and

              w ill continue
              will  c o n tin u e to
                                  to suffer,       in ju r y and
                                     s u f f e r , injury    a n d damage
                                                                   d a m a g e for
                                                                               f o r which
                                                                                     w h ic h there
                                                                                              th e r e is no
                                                                                                          n o adequate
                                                                                                              a d e q u a te remedy
                                                                                                                             r e m e d y at
                                                                                                                                         a t law.
                                                                                                                                             la w .


                                                                           SECOND COUNT
                                                                           SECOND COUNT
                                                                 Contractual Indemnification
                                                                 Contractual Indemnification
         4 9 . Argonaut
         49.   A r g o n a u t repeats
                               r e p e a ts the
                                            th e allegations
                                                 a lle g a tio n s of
                                                                   o f paragraphs
                                                                       p a r a g r a p h s 11 through
                                                                                              th r o u g h 49
                                                                                                           4 9 of
                                                                                                               o f its
                                                                                                                   its Complaint
                                                                                                                       C o m p la in t as
                                                                                                                                       a s if
                                                                                                                                           i f set
                                                                                                                                               s e t forth
                                                                                                                                                     f o rth at
                                                                                                                                                             at

              length
              le n g th herein.
                        h e r e in .

         5 0 . Pursuant
         50.   P u r s u a n t to
                               to the
                                  th e Indemnity
                                       I n d e m n ity Agreement,
                                                       A g r e e m e n t, the
                                                                          th e Indemnitors
                                                                               I n d e m n ito r s agreed
                                                                                                   a g r e e d to
                                                                                                               to indemnify
                                                                                                                  in d e m n if y Argonaut
                                                                                                                                  A r g o n a u t from
                                                                                                                                                  fro m

              any
              a n y and
                    a n d all
                          a ll liability:
                               lia b ility :

                                [ I jn d e m n ify and
                               [I]ndemnify                 a n d save          h a r m le s s Company
                                                                    s a v e harmless              C o m p a n y [Argonaut]
                                                                                                                      [ A rg o n a u t] from f r o m andand
                                a g a in s t any
                               against          a n y and
                                                        a n d all
                                                                a ll liability,
                                                                       lia b ility , claim,
                                                                                       c la im , demand,
                                                                                                    d e m a n d , loss,
                                                                                                                    lo s s , damage,
                                                                                                                              d a m a g e , expense,
                                                                                                                                               expense,
                                c o s t, attorney's
                               cost,        a tto r n e y ’ s fees
                                                                 f e e s anda n d expenses,
                                                                                     e x p e n s e s , included
                                                                                                          in c lu d e d without
                                                                                                                           w ith o u t limitation,
                                                                                                                                            lim ita tio n ,
                               ffees
                                 e e s and  a n d disbursements
                                                      d is b u r s e m e n ts of    o f counsel
                                                                                          c o u n s e l incurred
                                                                                                           in c u r r e d by b y theth e Company
                                                                                                                                             C om pany
                                [ A r g o n a u t] in any
                               [Argonaut]                    a n y action
                                                                      a c tio n or o r proceeding
                                                                                        p r o c e e d in g between
                                                                                                              b e tw e e n theth e indemnitor[s]
                                                                                                                                     in d e m n ito r [ s ]
                                a n d the
                               and       th e Company
                                                C o m p a n y [Argonaut],
                                                                    [ A r g o n a u t] , oro r between
                                                                                                b e tw e e n theth e Company
                                                                                                                        C o m p a n y [Argonaut]
                                                                                                                                          [ A rg o n a u t]
                                a n d any
                               and                th ir d party,
                                         a n y third        p a r ty , which
                                                                         w h ic h Company
                                                                                      C o m p a n y [Argonaut]
                                                                                                          [ A rg o n a u t] shall
                                                                                                                               s h a ll at
                                                                                                                                         a t any
                                                                                                                                               a n y time
                                                                                                                                                      tim e
                                in  c u  r  b y
                               incur by reason of its execution
                                                  r e a s o n  o  f  its   e x e c u tio n of o f any
                                                                                                   a n y bond
                                                                                                           b o n d oro r its payment
                                                                                                                               p a y m e n t of  o f or
                                                                                                                                                     o r its
                                                                                                                                                          its
                                lia b ility to pay
                               liability              p a y any
                                                              a n y claim,
                                                                      c la im , irrespective
                                                                                   ir re s p e c tiv e of o f whether
                                                                                                              w h e th e r theth e claim
                                                                                                                                     c la im is  is made
                                                                                                                                                     m ade
                                a g a in s t the
                               against          th e Company
                                                        C o m p a n y [Argonaut]
                                                                            [ A rg o n a u t] as  a s a jjoint
                                                                                                            o i n t or
                                                                                                                     o r several
                                                                                                                          s e v e r a l obligor
                                                                                                                                        o b lig o r and and
                               w h e th e r the
                               whether           th e indemnitor[s]
                                                         in d e m n ito r [ s ] is thenth e n liable
                                                                                                 lia b le to makem a k e such
                                                                                                                            s u c h payment,
                                                                                                                                     p a y m e n t, and and
                               to place
                               to    p la c e the th e Company
                                                          C o m p a n y [Argonaut]
                                                                              [ A rg o n a u t] in funds f u n d s to
                                                                                                                    to meet
                                                                                                                          m e e t all
                                                                                                                                    a ll its
                                                                                                                                          its liability
                                                                                                                                                 lia b ility
                               u  n
                               under anyy bond,
                                     d  e r  a n      b o n d , promptly
                                                                 p r o m p tly upon  u p o n request
                                                                                               r e q u e s t and
                                                                                                              a n d before
                                                                                                                      b e f o r e Company
                                                                                                                                   C o m p a n y may  m ay
                               be
                               b e required
                                      r e q u ir e d to      m a k e any
                                                        to make         a n y payment
                                                                                p a y m e n t thereunder...
                                                                                                 t h e r e u n d e r . ..


              See   I n d e m n ity Agreements
              S e e Indemnity                          a t 112.
                                    A g r e e m e n ts at  ^ 2.

         5 1 . Furthermore,
         51.   F u r th e rm o r e , the
                                     th e Indemnity
                                          I n d e m n ity Agreements
                                                          A g r e e m e n ts provide
                                                                             p r o v id e that
                                                                                          th a t the
                                                                                                 th e Indemnitors
                                                                                                      I n d e m n ito r s need
                                                                                                                          n e e d to
                                                                                                                                  to provide
                                                                                                                                     p r o v id e funds
                                                                                                                                                  fu n d s

              upon
              u p o n a demand
                        d e m a n d by  U .S . Customs:
                                    b y U.S.   C u s to m s :

                               A n y demand
                               Any    d e m a n d upon
                                                   u p o n the
                                                           th e Company
                                                                  C o m p a n y [Argonaut]
                                                                                  [ A r g o n a u t] byb y the
                                                                                                            th e Obligee
                                                                                                                  O b lig e e [the
                                                                                                                               [ th e
                               U n ite d States
                               United     S ta te s of
                                                    o f America]
                                                         A m e r ic a ] shall
                                                                        s h a ll be
                                                                                 b e sufficient
                                                                                      s u f f ic ie n t to
                                                                                                         to conclude
                                                                                                             c o n c lu d e that
                                                                                                                            th a t aa

                                                                                            99


                                                                                     10 of 18
FILED:
FILED: NEW
       NEW YORK
           YORK COUNTY
                 COUNTY CLERK
                            CLERK 11/04/
                                   11/17/2020     07:41 PM
                                           2020 02:19      PM           INDEX
                                                                       INDEX                                                                     NO. 656014/20
                                                                                                                                                 NO.  656014/2020
                                                                                                                                                               20
NYSCEF
NYSCEF DOC.   Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page 16 of 25
       DOC. NO.
            NO. 121                                                                                                                  RECEIVED NYSCEF:  11/17/2020
                                                                                                                                     RECEIVED NYSCEF: 11/04/2020




                                liability
                               lia b ility eexists
                                            x is ts aand  the
                                                     n d th e IIndemnitor[s]
                                                               n d e m n ito r [s ] sshall   then
                                                                                     h a ll th e n pplace   the
                                                                                                    la c e th e CCompany
                                                                                                                  om pany
                               [[Argonaut]
                                A rg o n a u t] wwith
                                                    ith ssufficient
                                                          u f f ic ie n t ffunds    in aa fform
                                                                           u n d s in        o rm aand n d aamount
                                                                                                             m o u n t ddeemed
                                                                                                                          eem ed
                               aacceptable        in ththe
                                 c c e p ta b le in     e CCompany's
                                                                o m p a n y ’ s [[Argonaut's]
                                                                                  A r g o n a u t’ s ] ssole
                                                                                                         o le ddiscretion,
                                                                                                                is c re tio n , aas
                                                                                                                                 s
                               ccollateral
                                o lla te r a l ssecurity     to ccover
                                                e c u r ity to            the
                                                                 o v e r th    liability.
                                                                            e lia h ility .

              IId.
               d.

         552.    h e IIndemnity
           2 . TThe   n d e m n ity AAgreements
                                      g r e e m e n ts aalso
                                                         ls o sstate
                                                               ta te th a t aany
                                                                      that    n y ssuccessors          to ththe
                                                                                    u c c e s s o r s to      e ooriginal
                                                                                                                  r ig in a l IIndemnitors
                                                                                                                               n d e m n ito r s aare
                                                                                                                                                  re

              eequally
                q u a lly bbound:
                            ound:

                                  a c h IIndemnity
                               EEach       n d e m n ity aand    the
                                                            n d th e hheirs,
                                                                        e ir s , le g a l rrepresentatives,
                                                                                  legal     e p r e s e n ta tiv e s , ssuccessors
                                                                                                                         u c c e s s o rs aand
                                                                                                                                            nd
                               aassigns
                                 s s ig n s oof f eeach
                                                    a c h IIndemnitor[s]
                                                           n d e m n ito r [ s ] aare,
                                                                                   r e , j jointly
                                                                                           o i n t l y aand
                                                                                                         n d s e v e r a lly , b o u n d bby
                                                                                                               severally,        bound       y
                                the
                               th e pprovisions
                                          r o v is io n s oof  f ththis
                                                                     is aagreement
                                                                            g r e e m e n t aand n d th  thee lialiability
                                                                                                                    b ility oof    f eeach
                                                                                                                                         ach
                               IIndemnitor[s]
                                 n d e m n ito r [ s ] sshall
                                                          h a ll nnot
                                                                   o t bbee ddependent
                                                                               e p e n d e n t uupon
                                                                                                  p o n th  thee eexecution
                                                                                                                   x e c u tio n oof      this
                                                                                                                                       f th is
                               aagreement
                                 g r e e m e n t oor    any     instrument       referred       to   by    any    other     Indemnitor,
                                                     r a n y in s tr u m e n t r e f e r r e d to b y a n y o th e r I n d e m n ito r ,
                               aand
                                 n d th that
                                           a t iiff ththe
                                                        e CCompany
                                                               o m p a n y [[Argonaut]
                                                                             A r g o n a u t] pprocures
                                                                                                   r o c u r e s aany
                                                                                                                   n y cco-surety
                                                                                                                           o - s u r e ty oorr
                               rreinsurance
                                 e in s u r a n c e oorr oother
                                                           th e r ssurety
                                                                     u r e ty oonn ssaid
                                                                                       a id bbond
                                                                                                o n d oor
                                                                                                        r bbonds      this
                                                                                                             o n d s th  is aagreement
                                                                                                                              g ree m en t
                               sshall
                                 h a ll bbe e ddeemed
                                                  e e m e d eextended
                                                               x te n d e d to to aand
                                                                                     n d ffor     the
                                                                                             o r th e bbenefit
                                                                                                        e n e f it oof  the
                                                                                                                     f th e cco-surety,
                                                                                                                               o - s u r e ty ,
                                 e in s u r in g ccompany
                               rreinsuring           o m p a n y oorr oother
                                                                         th e r ssurety.
                                                                                  u r e ty .


              SSee   id..
                e e id

         553.
           3. A
              Argonaut          a s ddemanded
                r g o n a u t hhas    e m a n d e d oon
                                                      n m u ltip le ooccasions
                                                        multiple                     that
                                                                      c c a s io n s th    Drivetrain
                                                                                        at D r iv e tr a in hhonor    their
                                                                                                              o n o r th e ir oobligations
                                                                                                                                b lig a tio n s uunder
                                                                                                                                                  nder

              the
              th e IIndemnity      Agreements
                     n d e m n ity A                  to,, aamong
                                     g r e e m e n ts to     m o n g oother   things,
                                                                       th e r th          indemnify
                                                                                 in g s , in d e m n if y aand
                                                                                                            n d hhold  Argonaut
                                                                                                                  o ld A r g o n a u t hharmless
                                                                                                                                         a r m le s s ffor
                                                                                                                                                        or

              aany
                n y aand
                      n d aall liability,
                            ll lia           loss,
                                   b ility , lo s s , ddemand,
                                                        e m a n d , ffees
                                                                      e e s aand
                                                                              n d ccosts   incurred
                                                                                    o s ts in c u rr e d aand  to bbe
                                                                                                           n d to     incurred.
                                                                                                                    e in c u rre d .

         554. Despite
           4. D e s p ite ddemand,  Drivetrain
                            em and, D r iv e tr a in hhas
                                                       a s ffailed
                                                             a ile d aand
                                                                       n d rrefused      to hhonor
                                                                             e f u s e d to           their
                                                                                              o n o r th e ir oobligations
                                                                                                                b lig a tio n s uunder    the
                                                                                                                                  n d e r th e

              IIndemnity      Agreements
                n d e m n ity A g r e e m e n ts aand
                                                   n d hhave
                                                         a v e ootherwise
                                                                 th e r w is e bbreached       the
                                                                                 r e a c h e d th e IIndemnity      Agreements.
                                                                                                      n d e m n ity A g r e e m e n ts .

         555. Ass aa rresult
           5. A        e s u lt oof the
                                  f th e IIndemnitors'           r e a c h oof
                                           n d e m n ito r s ’ bbreach         the
                                                                             f th e IIndemnity      Agreement,
                                                                                      n d e m n ity A                  Argonaut
                                                                                                      g r e e m e n t, A r g o n a u t hhas
                                                                                                                                         a s ssustained
                                                                                                                                               u s ta in e d

              ddamages,
                a m a g e s , ccosts
                                o s ts aand
                                         n d eexpenses,
                                               x p e n s e s , aand will
                                                                 nd w ill ccontinue     to ssustain
                                                                            o n tin u e to   u s ta in ddamages,
                                                                                                         a m a g e s , ccosts
                                                                                                                         o s ts aand
                                                                                                                                  n d eexpenses.
                                                                                                                                        xpenses.


                                                                        THIRD COUNT
                                                                            Exoneration
                                                                            Exonerati on
         556.
           6. A r g o n a u t rrepeats
              Argonaut                     thee aallegations
                                e p e a ts th                     off pparagraphs
                                                  lle g a tio n s o     a ra g ra p h s 1 through
                                                                                        1 th r o u g h 556 off its
                                                                                                         6 o   its C
                                                                                                                   Complaint
                                                                                                                     o m p la in t aas
                                                                                                                                     s iiff set
                                                                                                                                            s e t fforth
                                                                                                                                                    o rth aatt

              length
              le n g th hherein.
                          e r e in .




                                                                                     10
                                                                                     10



                                                                               11 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                                                                                               INDEX
                                                                                                                                                        INDEX NO.
                                                                                                                                                               NO. 656014/2020
                                                                                                                                                                    656014/2020
 NYSCEF DOC.
NYSCEF   DOC. NO.   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
               NO. 21                                                     17 of 25
                                                                          RECEIVED NYSCEF:
                                                                                    NYSCEF: 11/17/2020
                                                                                             11/04/2020




          5 7 . As
         57.    A s between
                     b e tw e e n Argonaut
                                  A r g o n a u t and
                                                   a n d Drivetrain,
                                                         D r iv e tr a in , Argonaut
                                                                            A r g o n a u t is
                                                                                             is secondarily
                                                                                                 s e c o n d a r ily obligated
                                                                                                                      o b lig a te d under
                                                                                                                                      u n d e r the
                                                                                                                                                 th e Bonds,
                                                                                                                                                      B onds,

               while
               w h ile Drivetrain
                       D r iv e tr a in is
                                         is primarily
                                            p r im a r ily obligated
                                                            o b lig a te d under
                                                                            u n d e r the
                                                                                       th e Bonds,
                                                                                            B o n d s , and
                                                                                                         a n d otherwise
                                                                                                                o th e r w is e owes
                                                                                                                                 o w e s aa duty
                                                                                                                                             d u ty to
                                                                                                                                                     to

               Argonaut
               A r g o n a u t to
                                to procure
                                   p r o c u r e the
                                                  th e discharge
                                                       d is c h a r g e of
                                                                        o fall
                                                                            a ll obligations
                                                                                  o b lig a tio n s arising
                                                                                                     a r is in g under
                                                                                                                 u n d e r the
                                                                                                                            th e Bonds.
                                                                                                                                 B onds.

          5 8 . Drivetrain
         58.    D r iv e tr a in has
                                 h a s failed
                                        f a ile d and
                                                   a n d refused,
                                                          r e f u s e d , and
                                                                           a n d continues
                                                                                  c o n tin u e s to
                                                                                                   to fail
                                                                                                       f a il and
                                                                                                               a n d refuse
                                                                                                                      r e f u s e to
                                                                                                                                   to satisfy
                                                                                                                                       s a tis f y its
                                                                                                                                                    its obligations
                                                                                                                                                         o b lig a tio n s to
                                                                                                                                                                            to

               Argonaut         a r is in g under
               A r g o n a u t arising      u n d e r the
                                                       th e Bonds.
                                                            B onds.


         59.   A r g o n a u t is
         5 9 . Argonaut         is entitled
                                    e n title d to  b e exonerated
                                                 to be   e x o n e r a te d and
                                                                             a n d indemnified
                                                                                    in d e m n if ie d by
                                                                                                       b y Drivetrain
                                                                                                           D r iv e tr a in for     a n y and
                                                                                                                             f o r any     a n d all
                                                                                                                                                  a ll loss
                                                                                                                                                        lo s s

               incurred
                in c u r r e d and     to be
                                a n d to  b e incurred
                                               in c u r r e d under
                                                              u n d e r the
                                                                         th e Bonds.
                                                                              B o n d s.

               A s aa result
         6 0 . As
         60.           r e s u lt of
                                  o f Drivetrain's
                                      D r iv e tr a in ’ s failure
                                                            f a ilu r e to
                                                                         to honor
                                                                            h o n o r its
                                                                                       its obligations
                                                                                           o b lig a tio n s arising
                                                                                                              a r is in g under
                                                                                                                          u n d e r the
                                                                                                                                     th e Bonds,
                                                                                                                                          B o n d s , Argonaut
                                                                                                                                                      A rg o n a u t

               has    s u s ta in e d and
               h a s sustained         a n d will
                                             w ill continue       to sustain
                                                   c o n tin u e to   s u s ta in damages.
                                                                                  dam ages.


                                                                          FOURTH COUNT
                                                                          FOURTH COUNT
                                                                                 Quia
                                                                                 Quia Timet
                                                                                      Timet
         6 1 . Argonaut
         61.                                 th e allegations
                               r e p e a ts the
               A r g o n a u t repeats            a lle g a tio n s of
                                                                    o f paragraphs
                                                                        p a r a g r a p h s 11 through
                                                                                                th r o u g h 61
                                                                                                             6 1 of
                                                                                                                 o f its
                                                                                                                      its Complaint
                                                                                                                          C o m p la in t as   i f set
                                                                                                                                          a s if    s e t forth
                                                                                                                                                           f o r th at
                                                                                                                                                                    at

                le n g th herein.
               length     h e r e in .

         6 2 . Argonaut
         62.   A r g o n a u t anticipates        th a t it
                               a n tic ip a te s that        w ill be
                                                          it will  b e required
                                                                       r e q u ir e d to
                                                                                       to make
                                                                                          m a k e payments
                                                                                                  p a y m e n ts to
                                                                                                                  to various
                                                                                                                     v a r io u s claimants
                                                                                                                                  c la im a n ts to
                                                                                                                                                  to cure
                                                                                                                                                     c u re

                th e defaults
               the   d e f a u lts of  D r iv e tr a in and
                                   o f Drivetrain       a n d the
                                                               th e Indemnitors
                                                                    I n d e m n ito r s under
                                                                                        u n d e r the
                                                                                                   th e Bonds
                                                                                                        B o n d s and
                                                                                                                  a n d the
                                                                                                                        th e Indemnity
                                                                                                                             I n d e m n ity

               Agreements.
               A g r e e m e n ts .

         6 3 . The
         63.   T h e continued
                     c o n tin u e d failure     o f Drivetrain
                                     f a ilu r e of                   to place
                                                     D r iv e tr a in to p la c e Argonaut
                                                                                  A r g o n a u t with
                                                                                                  w ith funds
                                                                                                        f u n d s equal
                                                                                                                  e q u a l to
                                                                                                                            to its
                                                                                                                               its reserve
                                                                                                                                   r e s e rv e results
                                                                                                                                                r e s u lts

               in A r g o n a u t’ s continuous
               in Argonaut's         c o n tin u o u s and
                                                       a n d increasing
                                                             in c re a s in g risk   o f loss
                                                                              r is k of  lo s s under
                                                                                                u n d e r the
                                                                                                          th e Bonds.
                                                                                                               B o n d s.

         6 4 . Argonaut
         64.   A r g o n a u t also
                               a ls o fears
                                      f e a r s that   u n le s s the
                                                th a t unless     th e relief
                                                                       r e l ie f sought
                                                                                  s o u g h t is
                                                                                              is granted,
                                                                                                 g r a n te d , Drivetrain
                                                                                                                D r iv e tr a in and/or
                                                                                                                                 a n d /o r the
                                                                                                                                            th e Indemnitors
                                                                                                                                                 I n d e m n ito r s

               will
               w ill liquidate
                     liq u id a te and   o th e r w is e dissipate
                                   a n d otherwise       d is s ip a te their
                                                                        th e ir assets
                                                                                a s s e ts thereby
                                                                                           th e r e b y insuring
                                                                                                        in s u r in g that
                                                                                                                      th a t funds
                                                                                                                             f u n d s that
                                                                                                                                       th a t ought
                                                                                                                                              o u g h t to
                                                                                                                                                        to be
                                                                                                                                                           be

               a p p lie d to
               applied        s a tis f y Argonaut's
                           to satisfy     A r g o n a u t’s obligations
                                                            o b lig a tio n s under
                                                                              u n d e r the
                                                                                        th e Bonds
                                                                                             B o n d s and
                                                                                                       a n d Drivetrain
                                                                                                             D r iv e tra in and/or
                                                                                                                             a n d /o r the
                                                                                                                                        th e

                                   o b lig a tio n s under
               I n d e m n ito r s obligations
               Indemnitors                                     th e Indemnity
                                                     u n d e r the  I n d e m n ity Agreements
                                                                                    A g r e e m e n ts will
                                                                                                       w ill not
                                                                                                             n o t be
                                                                                                                   b e available
                                                                                                                       a v a ila b le at
                                                                                                                                      a t the
                                                                                                                                          th e

               conclusion
               c o n c lu s io n of  th is litigation.
                                 o f this  litig a tio n .




                                                                                         11
                                                                                         11



                                                                                   12 of 18
FILED: NEW YORK COUNTY CLERK 11/17/2020
                             11/04/2020 07:41
                                        02:19 PM                                               INDEX NO. 656014/2020
                21 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
NYSCEF DOC. NO. 1                                                      18 of 25 NYSCEF: 11/17/2020
                                                                                        11/04/2020




                                                  FIFTH
                                                  FIFTH COUNT
                                                        COUNT
                                          Common
                                          Common Law
                                                 Law Indemnification
                                                     Indemnification


         65. Argonaut
         65. Argonaut repeats
                      repeats the
                              the allegations
                                  allegations of paragraphs
                                              of paragraphs 11 through
                                                               through 65
                                                                       65 of
                                                                          of its
                                                                             its Complaint
                                                                                 Complaint as
                                                                                           as if
                                                                                              if set
                                                                                                 set forth
                                                                                                     forth at
                                                                                                           at


            length
            length herein.
                   herein.


         66. As between
         66. As between Argonaut
                        Argonaut and
                                 and Drivetrain
                                     Drivetrain under
                                                under the
                                                      the Bonds,
                                                          Bonds, the
                                                                 the liability
                                                                     liability of
                                                                               of Drivetrain
                                                                                  Drivetrain to
                                                                                             to Argonaut
                                                                                                Argonaut



            and
            and any
                any of the claimants
                    of the claimâñts is primary
                                     is primary and
                                                and Argonaut's
                                                    Argonaut's liability
                                                               liability is
                                                                         is secondary.
                                                                            secondary. Accordingly,
                                                                                       Accordingly,


            Drivetrain
            Drivetrain should
                       should be required
                              be required to
                                          to pay
                                             pay any
                                                 any claims
                                                     claims made
                                                            made on
                                                                 on the
                                                                    the Bonds
                                                                        Bonds and
                                                                              and to
                                                                                  to place
                                                                                     place in
                                                                                           in


            Argonaut's
            Argonaut's possession
                       possession funds
                                  funds or
                                        or property
                                           property sufficient
                                                    sufficient to
                                                               to satisfy
                                                                  satisfy all
                                                                          all such
                                                                              such claims
                                                                                   claims before
                                                                                          before Argonaut
                                                                                                 Argonaut


            is
            is required
               required to
                        to make
                           make a payment
                                  payment thereon.
                                          thereon.



         67. Based
         67. Based on
                   on the
                      the foregoing,
                          foregoing, Drivetrain
                                     Drivetrain should
                                                should be
                                                       be required
                                                          required to
                                                                   to pay
                                                                      pay any
                                                                          any claims
                                                                              claims made
                                                                                     made against
                                                                                          against the
                                                                                                  the


            Bonds
            Bonds issued
                  issued by Argonaut
                         by Argonaut on
                                     on behalf
                                        behalf of Drivetrain.
                                               of Drivetrain.




            WHEREFORE,
            WHEREFORE, Plaintiff
                       Plaintiff demands
                                 demands judgment as follows:
                                         judgment as follows:




            1.
            1. On
               On its
                  its First
                      First Cause
                            Cause of
                                  of Action:
                                     Action:


                    a.
                    a. restraining
                       restraining and
                                   and enjoining
                                       enjoining Drivetrain
                                                 Drivetrain and
                                                            and their
                                                                their agents
                                                                      agents from
                                                                             from transferring,
                                                                                  transferring,


                        encumbering
                        encumbering or
                                    or otherwise
                                       otherwise disposing
                                                 disposing of,
                                                           of, and
                                                               and from
                                                                   from concealing
                                                                        concealing and
                                                                                   and secreting
                                                                                       secreting any
                                                                                                 any of
                                                                                                     of


                        their
                        their property
                              property and
                                       and assets,
                                           assets, real,
                                                   real, personal
                                                         personal and
                                                                  and mixed,
                                                                      mixed, whether
                                                                             whether jointly or
                                                                                     jointly or solely
                                                                                                solely


                        owned,
                        owned, which
                               which might
                                     might serve
                                           serve as
                                                 as collateral
                                                    collateral so
                                                               so as
                                                                  as to
                                                                     to secure
                                                                        secure Argonaut
                                                                               Argonaut from
                                                                                        from liability
                                                                                             liability


                        herein
                        herein until
                               until proof
                                     proof of
                                           of record
                                              record satisfactory
                                                     satisfactory to
                                                                  to the
                                                                     the Court
                                                                         Court is
                                                                               is presented
                                                                                  presented to
                                                                                            to establish
                                                                                               establish that
                                                                                                         that


                        all
                        all claims
                            claims to
                                   to which
                                      which Argonaut
                                            Argonaut is
                                                     is exposed
                                                        exposed have
                                                                have been
                                                                     been liquidated
                                                                          liquidated and
                                                                                     and discharged;
                                                                                         discharged;


                    b.
                    b. ordering
                       ordering and
                                and directing
                                    directing Drivetrain,
                                              Drivetrain, and
                                                          and each
                                                              each of
                                                                   of them,
                                                                      them, and
                                                                            and their
                                                                                their officers,
                                                                                      officers, agents,
                                                                                                agents,


                        employees,
                        employees, attorneys
                                   attorneys and
                                             and other
                                                 other persons
                                                       persons acting
                                                               acting on
                                                                      on their
                                                                         their behalf,
                                                                               behalf, immediately
                                                                                       immediately to
                                                                                                   to


                        deposit
                        deposit collateral
                                collateral in
                                           in the
                                              the amount
                                                  amount of
                                                         of $306,999.80,
                                                            $306,999.80, the
                                                                         the amount
                                                                             amount of
                                                                                    of reserves
                                                                                       reserves set
                                                                                                set by
                                                                                                    by


                        Argonaut;
                        Argonaut;




                                                         12
                                                         12




                                                      13 of 18
FILED:                                                                                                                                  INDEX
                                                                                                                                        INDEX NO.
                                                                                                                                              NO. 656014/2020
FILED: NEW
       NEW YORK
           YORK COUNTY
                COUNTY CLERK
                       CLERK 11/04/2020
                             11/17/2020 02:19
                                        07:41 PM
                                              PM                                                                                                  656014/2020
NYSCEF
NYSCEF DOC. NO. 121 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
       DOC. NO.                                                         19 of 25 NYSCEF:
                                                                       RECEIVED  NYSCEF: 11/04/2020
                                                                                         11/17/2020




                     cc.
                      . rrequiring
                         e q u ir in g DDrivetrain
                                         r iv e tr a in to
                                                         to rrender
                                                             e n d e r to
                                                                        to AArgonaut
                                                                             r g o n a u t aa ffull
                                                                                               u ll aand
                                                                                                      n d ccomplete
                                                                                                            o m p le te aaccounting
                                                                                                                          c c o u n tin g oof
                                                                                                                                            f aall
                                                                                                                                                ll


                              s s e ts oowned
                            aassets      w n e d bby  them
                                                   y th e m oor
                                                              r aanyone
                                                                  n y o n e oor
                                                                              r aany
                                                                                  n y oof  them
                                                                                        f th      in wwhich
                                                                                             e m in    h ic h th e y oor
                                                                                                               they    r aany
                                                                                                                           n y oone
                                                                                                                                 n e oof
                                                                                                                                       f th em
                                                                                                                                          them

                            may
                            m a y hhave
                                    a v e aan  interest;
                                            n in te re s t;


                     dd.
                       . ffor
                          o r ddamages
                                a m a g e s in
                                             in aan
                                                  n aamount
                                                      m o u n t eequal
                                                                  q u a l to
                                                                           to aany
                                                                                n y aand
                                                                                      n d aall
                                                                                            ll lia h ility , lo
                                                                                                liability,      s s , ccost,
                                                                                                              loss,     o s t, eexpense,
                                                                                                                                 x p e n s e , aand
                                                                                                                                                 nd


                            aattorneys'
                              tto r n e y s ’ ffees   incurred
                                               e e s in c u r r e d oor  to bbe
                                                                      r to       incurred
                                                                              e in c u r r e d bby
                                                                                                 y AArgonaut
                                                                                                     r g o n a u t aas
                                                                                                                     s aa rresult
                                                                                                                           e s u lt oof
                                                                                                                                      f its
                                                                                                                                         its hhaving
                                                                                                                                               a v in g


                            eexecuted       the
                              x e c u te d th e BBonds,      together
                                                  o n d s , to            with
                                                               g e th e r w      the
                                                                            ith th e aappropriate
                                                                                       p p r o p r ia te in te r e s t th
                                                                                                          interest        e r e o n ; aand
                                                                                                                        thereon;        nd


                     ee.
                       . ffor
                           o r rreasonable
                                e a s o n a b le aattorneys'
                                                   tto r n e y s ’ ffees,
                                                                     e e s , ccosts
                                                                               o s ts oof
                                                                                        f ssuit,
                                                                                            u it, in te r e s t, aand
                                                                                                   interest,       n d aany
                                                                                                                         n y oother
                                                                                                                               th e r rrelief
                                                                                                                                        e l ie f th a t th
                                                                                                                                                  that     e
                                                                                                                                                         the

                            Court
                            C           e e m s jjust
                              o u r t ddeems     u s t aand
                                                         n d pproper.
                                                               ro p e r.


                     ff.
                      .     aawarding
                              w a rd in g A r g o n a u t ssuch
                                          Argonaut          u c h oother
                                                                    th e r aand
                                                                             n d ffurther
                                                                                   u r th e r rrelief
                                                                                                e l ie f aas
                                                                                                           s th e CCourt
                                                                                                              the   o u r t ddeems
                                                                                                                              e e m s jjust,
                                                                                                                                       u s t , eequitable
                                                                                                                                                 q u ita b le


                              n d pproper;
                            aand    ro p e r;


            22. On
              . O   its SSecond
                  n its         Cause
                          econd C a u s e oof
                                            fAAction:
                                               c tio n :

                     aa.
                       . ffor
                           o r ccontractual
                                 o n tr a c tu a l in d e m n if ic a tio n ffor
                                                   indemnification            o r aall
                                                                                    ll lo s s e s in
                                                                                       losses        c u r r e d aand
                                                                                                  incurred         n d to
                                                                                                                       to bbe
                                                                                                                            e in c u r re d bby
                                                                                                                              incurred        y


                            A r g o n a u t, aand
                            Argonaut,          n d aany
                                                     n y aand
                                                           n d aall
                                                                 ll lia b ility , lo
                                                                    liability,       s s , ccost,
                                                                                  loss,      o s t, eexpense,
                                                                                                      x p e n s e , aand
                                                                                                                      n d aattorneys'
                                                                                                                            tto r n e y s ’ ffees
                                                                                                                                              e e s to
                                                                                                                                                    to bbe
                                                                                                                                                         e


                            in c u r r e d bby
                            incurred         y A r g o n a u t, to
                                               Argonaut,           g e th e r w
                                                                together        ith aappropriate
                                                                              with    p p r o p r ia te in te r e s t th
                                                                                                        interest         e re o n ;
                                                                                                                      thereon;

                     bb.
                       . ffor
                           o r ddeclaratory
                                 e c la r a to r y rrelief,
                                                     e lie f, ddeclaring
                                                                e c la r in g D r iv e tra in aand/or
                                                                              Drivetrain        n d /o r th
                                                                                                         thee IIndemnitors
                                                                                                                n d e m n ito r s jo in tly aand
                                                                                                                                   jointly    nd


                            sseverally
                              e v e r a lly lia b le to
                                            liable   to AArgonaut
                                                          r g o n a u t ffor
                                                                          o r aall
                                                                                ll lo s s , lia
                                                                                   loss,        b ility , ccost
                                                                                            liability,      o s t oor
                                                                                                                    r eexpense
                                                                                                                        x p e n s e to
                                                                                                                                    to wwhich
                                                                                                                                         h ic h


                            Argonaut
                            A              may
                              rg o n a u t m a y hbe
                                                   e eexposed
                                                       x p o s e d oor which
                                                                     r w        it m
                                                                         h ic h it may
                                                                                     a y ssustain;
                                                                                           u s ta in ;


                     cc..   ffor    tto r n e y s ’ ffees
                              o r aattorneys'         e e s aand
                                                              n d ccosts
                                                                    o s ts oof
                                                                             f ssuit;
                                                                                 u it; aand
                                                                                         nd


                     dd.. ffor
                            o r ssuch
                                  u c h oother
                                          th e r aand
                                                   n d ffurther
                                                         u r th e r rrelief,
                                                                      e lie f , le g a l oorr ootherwise
                                                                                legal           th e r w is e th a t th
                                                                                                              that      is C
                                                                                                                     this    o u rt m
                                                                                                                           Court      a y ddeem
                                                                                                                                    may     e e m jjust
                                                                                                                                                    ust


                              n d pproper.
                            aand    ro p e r.


            3. On
            3. O   its TThird
                 n its          Cause
                         h ir d C      off A
                                  ause o   Action:
                                             c tio n :


                     aa..   ffor
                              o r aan
                                    n O r d e r rrequiring
                                      Order       e q u ir in g D r iv e tr a in to
                                                                Drivetrain       to eexonerate
                                                                                      x o n e ra te A r g o n a u t ffor
                                                                                                    Argonaut          o r aany
                                                                                                                            n y aand
                                                                                                                                  n d aall
                                                                                                                                        ll ddamages
                                                                                                                                             am ages


                            in a n amount
                            in an  a m o u n t equal
                                               e q u a l to a n y and
                                                         to any   a n d all
                                                                        a ll lia b ility , loss,
                                                                             liability,    lo s s , cost,
                                                                                                    c o s t, expense,
                                                                                                             e x p e n s e , and
                                                                                                                             a n d attorneys'
                                                                                                                                   a tto r n e y s ’ ffees
                                                                                                                                                       ees




                                                                               13
                                                                               13


                                                                           14 of 18
FILED:                                                                                                                              INDEX
                                                                                                                                    INDEX NO.
                                                                                                                                          NO. 656014/2020
FILED: NEW
       NEW YORK
           YORK COUNTY
                COUNTY CLERK
                       CLERK 11/04/2020
                             11/17/2020 02:19
                                        07:41 PM
                                              PM                                                                                              656014/2020
NYSCEF
NYSCEF DOC. NO. 121 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
       DOC. NO.                                                         20 of 25 NYSCEF:
                                                                       RECEIVED  NYSCEF: 11/04/2020
                                                                                         11/17/2020




                           in c u r r e d oor
                            incurred        r to
                                               to bbe
                                                    e in c u r r e d bby
                                                       incurred        y AArgonaut,
                                                                           r g o n a u t, to g e th e r wwith
                                                                                           together       ith th e aappropriate
                                                                                                               the   p p r o p r ia te in te r e s t
                                                                                                                                        interest

                            thereon;
                           th e re o n ;


                      bb.
                        . ffor
                           o r aattorneys'
                                 tto r n e y s ’ ffees
                                                  e e s aand
                                                          n d ccosts
                                                                o s ts oof
                                                                         f ssuit;
                                                                             u it; aand
                                                                                     nd


                      cc.
                       . ffor
                          o r ssuch
                                u c h oother
                                        th e r aand
                                                 n d ffurther
                                                      u r th e r rrelief,
                                                                  e lie f, le g a l oor
                                                                            legal     r ootherwise
                                                                                          th e r w is e th a t th
                                                                                                         that     is CCourt
                                                                                                                this   o u rt m a y ddeem
                                                                                                                              may     e e m j just
                                                                                                                                              ust


                           aand
                             n d pproper.
                                   ro p e r.


            44. On
              . O          o u r th CCause
                     its FFourth
                  n its               a u s e oof
                                                f AAction:
                                                    c tio n :


                      aa.
                        . oordering
                            r d e r in g aand
                                           n d ddirecting
                                                 ir e c tin g th e IIndemnitors
                                                               the   n d e m n ito r s to
                                                                                        to ddischarge
                                                                                             is c h a r g e aany
                                                                                                              n y cclaims
                                                                                                                    la im s aasserted
                                                                                                                              s s e r te d aagainst
                                                                                                                                             g a in s t


                           A r g o n a u t aand
                           Argonaut          n d to
                                                  to rreimburse
                                                       e im b u r s e A r g o n a u t ffor
                                                                      Argonaut          o r aany
                                                                                              n y ooutlays
                                                                                                    u tla y s w h ic h itit m
                                                                                                              which           a y hhave
                                                                                                                            may     a v e hhad
                                                                                                                                            a d to
                                                                                                                                                 to

                           make
                           m       in cconnection
                             a k e in                    therewith;
                                        o n n e c tio n th e r e w ith ;


                      bb.
                        . oordering
                            r d e r in g aand
                                           n d ddirecting
                                                 ir e c tin g th
                                                              thee IIndemnitors,
                                                                     n d e m n ito r s , aand
                                                                                           n d eeach
                                                                                                 a c h oof
                                                                                                         f th e m , aand
                                                                                                           them,      n d th e ir oofficers,
                                                                                                                          their     f f ic e rs ,


                           aagents,
                             g e n ts , eemployees,
                                          m p lo y e e s , aattorneys
                                                             tto r n e y s aand
                                                                             n d oother
                                                                                   th e r ppersons
                                                                                            e r s o n s aacting
                                                                                                          c tin g oon
                                                                                                                    n th e ir bbehalf,
                                                                                                                      their     e h a lf ,


                           im m e d ia te ly to
                           immediately       to ddeposit
                                                  e p o s it ccollateral
                                                               o lla te r a l in
                                                                              in th
                                                                                 thee aamount
                                                                                        m o u n t oof
                                                                                                    f th
                                                                                                      thee rreserves
                                                                                                             e s e rv e s sset
                                                                                                                            e t bby
                                                                                                                                  y A rg o n a u t
                                                                                                                                    Argonaut

                           ffor
                             o r $$306,999.80;
                                   3 0 6 ,9 9 9 .8 0 ;


                      cc.. ddirecting,
                             ir e c tin g , oordering,
                                              r d e r in g , aand
                                                               n d aadjudging
                                                                     d ju d g in g th a t, ppursuant
                                                                                   that,     u r s u a n t to
                                                                                                           to th
                                                                                                              thee ccommon
                                                                                                                     o m m o n la
                                                                                                                               laww ddoctrine
                                                                                                                                      o c tr in e oof
                                                                                                                                                    f


                           qquia
                             u /a     timet,
                                      timet, DDrivetrain
                                               r iv e tr a in aand
                                                                n d th e ir aagents
                                                                    their     g e n ts aare
                                                                                         r e rrestrained
                                                                                               e s tr a in e d aand
                                                                                                                 n d eenjoined
                                                                                                                       n jo in e d ffrom
                                                                                                                                     ro m


                           tr a n s f e r r in g , eencumbering
                           transferring,             n c u m b e r in g oor
                                                                          r ootherwise
                                                                              th e r w is e ddisposing
                                                                                              is p o s in g oof
                                                                                                              f aand
                                                                                                                  n d ffrom
                                                                                                                        r o m cconcealing
                                                                                                                                o n c e a lin g aand
                                                                                                                                                  nd


                              e c r e tin g aany
                            ssecreting        n y oof
                                                    f th e ir pproperty
                                                      their     r o p e r ty aand
                                                                               n d aassets,
                                                                                     s s e ts , rreal,
                                                                                                  e a l, ppersonal
                                                                                                           e r s o n a l aand
                                                                                                                           nd m ix e d , w
                                                                                                                              mixed,       h e th e r
                                                                                                                                         whether

                           jjointly
                             o i n t l y oorr ssolely
                                                o le ly oowned,
                                                          w ned, w h ic h m
                                                                 which      ig h t sserve
                                                                          might      e r v e aas
                                                                                               s ecollateral
                                                                                                   o lla te r a l sso
                                                                                                                    o aas
                                                                                                                        s to
                                                                                                                          to ssecure
                                                                                                                               e c u re A rg o n a u t
                                                                                                                                        Argonaut

                           ffrom
                             r o m lia b ility hherein
                                   liability     e r e in uuntil
                                                            n til pproof
                                                                    ro o f o
                                                                           off rrecord
                                                                                 e c o r d ssatisfactory
                                                                                             a tis f a c to r y to
                                                                                                                to th
                                                                                                                   thee C o u r t is
                                                                                                                        Court     is ppresented
                                                                                                                                       r e s e n te d to
                                                                                                                                                      to

                           eestablish
                             s ta b lis h th a t aall
                                          that     ll cclaims
                                                        la im s to
                                                                to w h ic h A
                                                                   which      r g o n a u t is
                                                                            Argonaut        is eexposed
                                                                                                 x p o s e d hhave
                                                                                                               a v e bbeen
                                                                                                                       e e n liq u id a te d aand
                                                                                                                             liquidated        nd


                            ddischarged;
                              is c h a rg e d ;




                                                                            14
                                                                            14



                                                                       15 of 18
IFILED:    NEW YORK COUNTY CLERK 11/17/2020
 NYSCEF DOC. NO. 21
                 1  Case 1:20-cv-10434
                                                        02:19 PM)
                                         11/04/2020 07:41
                                       Document 1-7 Filed 12/10/20 Page 21 of
                                                                              INDEX NO. 656014/2020
                                                                              25 NYSCEF: 11/17/2020
                                                                       RECEIVED          11/04/2020




                      d.
                      d . requiring
                          r e q u ir in g Drivetrain       to render
                                          D r iv e tr a in to r e n d e r to A r g o n a u t a full
                                                                          to Argonaut          f u ll and   c o m p le te accounting
                                                                                                      a n d complete      a c c o u n tin g of
                                                                                                                                            o f all
                                                                                                                                                a ll


                            a s s e ts owned
                            assets     o w n e d by
                                                 b y them   o r anyone
                                                     th e m or  a n y o n e or
                                                                            o r any
                                                                                a n y of
                                                                                      o f them   in which
                                                                                          th e m in w h ic h they
                                                                                                             th e y or  a n y one
                                                                                                                    o r any   o n e of
                                                                                                                                    o f them
                                                                                                                                        th e m


                            may   h a v e an
                            m a y have    a n interest;
                                              in te r e s t;


                      e.
                      e . awarding
                          a w a rd in g in f a v o r of
                                        in favor     o f Argonaut,
                                                         A r g o n a u t, and   a g a in s t Drivetrain,
                                                                          a n d against      D r iv e tr a in , damages       in the
                                                                                                                d a m a g e s in th e amount
                                                                                                                                      a m o u n t of
                                                                                                                                                  of


                            a ll expenditures,
                            all                          a n d outlays
                                 e x p e n d itu r e s , and   o u tla y s made    b y Argonaut,
                                                                           m a d e by                   in c lu d in g attorneys'
                                                                                       A r g o n a u t, including      a tto r n e y s ’ fees,
                                                                                                                                         fe es.


                            consultant's          f e e s , litigation
                            c o n s u lta n t ’ s fees,                   e x p e n s e s , interest
                                                            litig a tio n expenses,         in te r e s t and   c o u r t costs;
                                                                                                          a n d court     c o s ts ; and
                                                                                                                                     and


                      ff.   for
                            f o r such
                                  s u c h other    a n d further
                                          o th e r and   f u r th e r relief,
                                                                      r e lie f, legal    o r otherwise
                                                                                 le g a l or  o th e r w is e that   th is Court
                                                                                                              th a t this  C o u r t may
                                                                                                                                     m a y deem
                                                                                                                                           d e e m jjust
                                                                                                                                                     ust


                            a n d proper.
                            and   p ro p e r.


            5.  O n its
            5 . On      F if th Cause
                    its Fifth             o f Action:
                                C a u s e of  A c tio n :


                      a.
                      a . ordering       to discharge
                          o r d e r in g to                  a n y claims
                                            d is c h a r g e any             a s s e r te d against
                                                                   c la im s asserted       a g a in s t Argonaut        a n d to
                                                                                                         A r g o n a u t and   to reimburse
                                                                                                                                  r e im b u r s e


                            Argonaut
                            A r g o n a u t for   a n y outlays
                                            f o r any   o u tla y s which
                                                                    w h ic h it may   h a v e had
                                                                                m a y have    h a d to
                                                                                                    to make    in connection
                                                                                                       m a k e in c o n n e c tio n therewith;
                                                                                                                                    th e r e w ith ;


                      b . ordering
                      b.  o r d e r in g and   d ir e c tin g Drivetrain
                                         a n d directing      D r iv e tra in and   its officers,
                                                                              a n d its                  a g e n ts , employees,
                                                                                        o f f ic e r s , agents,      e m p lo y e e s , attorneys
                                                                                                                                         a tto rn e y s


                            and
                            a n d other    p e r s o n s acting
                                  o th e r persons       a c tin g on
                                                                   o n their   b e h a lf , immediately
                                                                       th e ir behalf,                        to deposit
                                                                                            im m e d ia te ly to d e p o s it collateral
                                                                                                                              c o lla te r a l in
                                                                                                                                               in the
                                                                                                                                                  th e


                            amount
                            a m o u n t of  th e reserves
                                        o f the  r e s e r v e s set   b y Argonaut
                                                                 s e t by                  f o r $306,999.80;
                                                                           A r g o n a u t for   $ 3 0 6 ,9 9 9 .8 0 ;


                      c.  r e q u ir in g Drivetrain
                      c . requiring       D r iv e tr a in to
                                                           to render      to Argonaut
                                                              r e n d e r to A r g o n a u t a full   a n d complete
                                                                                               f u ll and                 a c c o u n tin g of
                                                                                                            c o m p le te accounting        o f all
                                                                                                                                                a ll


                            assets
                            a s s e ts owned     b y it or
                                       o w n e d by     o r anyone      in which
                                                            a n y o n e in             m a y have
                                                                           w h ic h it may   h a v e an
                                                                                                     a n interest;
                                                                                                         in te r e s t;


                      d.  r e q u ir in g Drivetrain
                      d . requiring       D r iv e tr a in to a llo w Argonaut
                                                           to allow   A r g o n a u t full   a n d complete
                                                                                      f u ll and   c o m p le te access      to all
                                                                                                                 a c c e s s to a ll of
                                                                                                                                     o f the
                                                                                                                                         th e


                            financial                   r e c o r d s , documents
                                            b o o k s , records,
                            f in a n c ia l books,                      d o c u m e n ts and   a c c o u n ts maintained
                                                                                         a n d accounts       m a in ta in e d by     o r anyone
                                                                                                                               b y it or  a n y o n e in
                                                                                                                                                      in


                            which       m a y have
                            w h ic h it may   h a v e an
                                                      a n interest;
                                                          in te r e s t;


                      e . awarding
                      e.  a w a r d in g in
                                         in favor     o f Argonaut,
                                            f a v o r of  A r g o n a u t, and   a g a in s t Drivetrain,
                                                                           a n d against      D r iv e tra in , damages       in the
                                                                                                                d a m a g e s in th e amount
                                                                                                                                      a m o u n t of
                                                                                                                                                  of


                            a ll expenditures,
                            all  e x p e n d itu r e s , and   o u tla y s made
                                                         a n d outlays     m a d e by  A r g o n a u t, including
                                                                                   b y Argonaut,        in c lu d in g attorneys'
                                                                                                                       a tto r n e y s ’ fees,
                                                                                                                                         fe e s.


                            consultant's          f e e s , litigation
                            c o n s u lta n t ’ s fees,                   e x p e n s e s , interest
                                                            litig a tio n expenses,         in te r e s t and   c o u r t costs;
                                                                                                          a n d court     c o s ts ; and
                                                                                                                                     and




                                                                                 15
                                                                                 15



                                                                            16 of 18
FILED: NEW YORK COUNTY CLERK 11/17/2020
                             11/04/2020 07:41
                                        02:19 PM                                                                                   INDEX NO. 656014/2020
                21 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
NYSCEF DOC. NO. 1                                                      22 of 25 NYSCEF: 11/17/2020
                                                                                        11/04/2020




                        f.
                        f. for
                           f o r such    o th e r and
                                 s u c h other    a n d further      r e lie f, legal
                                                        f u r th e r relief,    le g a l or
                                                                                         o r otherwise       th a t this
                                                                                             o th e r w is e that   th is Court
                                                                                                                          C o u r t may   d e e m jjust
                                                                                                                                    m a y deem      ust


                             a n d pproper.
                             and     ro p e r.




         D a te d : November
         Dated:                     4 , 2020
                    N o v e m b e r 4,  2020
         New     Y o r k , New
         N e w York,       N e w York
                                  Y o rk
                                                                                    R I K E R DANZIG
                                                                                    RIKER     D A N Z I G SCHERER
                                                                                                          SCHERER
                                                                                    HYLAND
                                                                                    HYLAND &     & PERRETTI
                                                                                                    P E R R E T T I LLP
                                                                                                                    LLP




                                                                                    Curtis
                                                                                    C u r tis M.M . Plaza,
                                                                                                      P la z a , Esq.
                                                                                                                 E sq.
                                                                                    Tod
                                                                                    T o d S.S . Chasin,
                                                                                                 C h a s in , Esq.
                                                                                                               E sq.
                                                                                    Agostino
                                                                                    A g o s tin o A. A . Zammiello,
                                                                                                          Z a m m ie llo , Esq.
                                                                                                                           E sq.
                                                                                    500    F if th Avenue
                                                                                    5 0 0 Fifth      A venue
                                                                                    New
                                                                                    N e w York,
                                                                                             Y o r k , New
                                                                                                         N e w York
                                                                                                                 Y o r k 10110
                                                                                                                         10110
                                                                                    Tel:
                                                                                    T e l: (212)
                                                                                            ( 2 1 2 ) 302-6574
                                                                                                       3 0 2 -6 5 7 4
                                                                                    Fax:
                                                                                    F a x : (212)
                                                                                             ( 2 1 2 ) 302-6628
                                                                                                        3 0 2 -6 6 2 8




                                                                             16



                                                                         17 of 18
 FILED: NEW
FILED:   NEW YORK
              YORK COUNTY
                    COUNTY CLERK
                            CLERK 11/17/2020
                                   11/04/2020 07:41
                                               02:19 PM
                                                      PM                                                                                                         INDEX
                                                                                                                                                                  INDEX NO.
                                                                                                                                                                         NO. 656014/2020
                                                                                                                                                                              656014/2020
 NYSCEF DOC.
NYSCEF   DOC. NO.   1 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
               NO. 21                                                     23 of 25
                                                                          RECEIVED NYSCEF:
                                                                                    NYSCEF: 11/17/2020
                                                                                             11/04/2020




                                                                                   VERIFICATION
                                                                                   V E R IF IC A T IO N




              STATE     O F NEW
              S T A T E OF  N E W YORK
                                  YORK                                            )
                                                                                 )) ss.:
                                                                                     s s .:
              COUNTY
              C O U N T Y OF  N E W YORK
                          O F NEW   YORK                                          )




                                                         a tto r n e y admitted
                                                                        a d m itte d to
                                                                                      to practice
                                                                                         p r a c tic e in
                                                                                                        in the
                                                                                                            th e courts      o f the
                                                                                                                  c o u r ts of   th e State
                                                                                                                                       S ta te of
                                                                                                                                               o fNew
                                                                                                                                                  N e w York,
                                                                                                                                                        Y o r k , and    n o t aa
                                                                                                                                                                   a n d not
                            T o d S.
                            Tod   S . Chasin,
                                      C h a s in , an
                                                    a n attorney

              p a r ty to
              party     to this    a c tio n , hereby
                            th is action,      h e r e b y affirms
                                                            a f f ir m s the
                                                                          th e following        to be
                                                                                f o llo w in g to  b e true
                                                                                                        tr u e under
                                                                                                               u n d e r the   p e n a ltie s of
                                                                                                                          th e penalties      o f perjury,
                                                                                                                                                  p e r ju r y , pursuant
                                                                                                                                                                 p u r s u a n t to
                                                                                                                                                                                  to
              C P L R §§ 22106:
              CPLR         106:

                            II am
                                a m the
                                     th e attorney        f o r Plaintiff
                                           a tto r n e y for                      A R G O N A U T INSURANCE
                                                                P l a i n t i f f ARGONAUT         I N S U R A N C E COMPANY
                                                                                                                     C O M P A N Y in
                                                                                                                                    in this
                                                                                                                                        th is action.
                                                                                                                                               a c tio n . II have
                                                                                                                                                              have
               r e a d the
              read      th e annexed
                              a n n e x e d Complaint,
                                            C o m p la in t, and
                                                              a n d its   f a c tu a l contents
                                                                     its factual       c o n te n ts are
                                                                                                      a r e true
                                                                                                             tr u e to
                                                                                                                     to my  p e r s o n a l knowledge,
                                                                                                                        m y personal        k n o w le d g e , except
                                                                                                                                                               e x c e p t as
                                                                                                                                                                            a s to
                                                                                                                                                                                 to the
                                                                                                                                                                                     th e
              m a tte r s alleged
              matters      a lle g e d on
                                       o n information          a n d belief,
                                            in f o r m a tio n and    b e lie f , and
                                                                                   a n d as
                                                                                          a s to   th o s e matters,
                                                                                               to those     m a tte r s , II believe
                                                                                                                             b e lie v e them
                                                                                                                                          th e m to  b e true.
                                                                                                                                                  to be   tr u e .
                                  g r o u n d s for
                            T h e grounds
                            The                  f o r my
                                                       m y belief
                                                           b e l i e f as
                                                                       a s to
                                                                            to all  m a tte r s not
                                                                               a ll matters            s ta te d upon
                                                                                                n o t stated     u p o n my  p e r s o n a l knowledge
                                                                                                                         m y personal        k n o w le d g e are
                                                                                                                                                              a re
              c o r r e s p o n d e n c e and
              correspondence                     o th e r writings
                                           a n d other    w r itin g s furnished          to me
                                                                        f u r n is h e d to  m e by
                                                                                                 b y Plaintiff         A R G O N A U T INSURANCE
                                                                                                     P l a i n t i f f ARGONAUT         I N S U R A N C E COMPANY
                                                                                                                                                          COM PANY

                                                                                                                                                       a s well
              a n d interviews
              and    in te r v ie w s with  o f f ic e r s and
                                      w ith officers       a n d employees            P la in tif f ARGONAUT
                                                                                  o f Plaintiff
                                                                 e m p lo y e e s of                A R G O N A U T INSURANCE
                                                                                                                     I N S U R A N C E COMPANY,
                                                                                                                                       C O M P A N Y , as  w e ll
                  o f f ic e r s and
              a s officers
              as                 a n d employees
                                       e m p lo y e e s of
                                                        o f C.A.
                                                            C .A . Shea & Company,
                                                                   Shea & C o m p a n y , Inc.,
                                                                                           I n c ., aa bond    w h o l e s a l e r that
                                                                                                       b o n d wholesaler           t h a t provides
                                                                                                                                            p r o v id e s bond
                                                                                                                                                           bond

              f i l in g and
              filing     a n d claim     h a n d l i n g services
                               c l a i m handling        s e r v i c e s for   P l a in t i f f ARGONAUT
                                                                         f o r Plaintiff                         I N S U R A N C E COMPANY.
                                                                                                A R G O N A U T INSURANCE          COM PANY.
                            T h e reason
                            The   r e a s o n why    th is verification
                                              w h y this   v e r if ic a tio n is
                                                                                is not
                                                                                   n o t made
                                                                                         m a d e by  P l a i n t i f f ARGONAUT
                                                                                                 b y Plaintiff         A R G O N A U T INSURANCE
                                                                                                                                        IN S U R A N C E
              C O M P A N Y is
              COMPANY            th a t Plaintiff
                             is that                                      I N S U R A N C E COMPANY
                                                          A R G O N A U T INSURANCE
                                        P l a i n t i f f ARGONAUT                          C O M P A N Y is     f o r e ig n corporation,
                                                                                                           is aa foreign      c o r p o r a tio n , and,
                                                                                                                                                    a n d , as
                                                                                                                                                            as

              such,
              s u c h , is  n o t in
                         is not    in the   c o u n ty where
                                       th e county     w h e r e II have    m y office.
                                                                    h a v e my  o f f ic e .



              D a t e d : November
              Dated:                       4 , 2020
                          N o v e m b e r 4,   2020
                          N e w York,
                          New               N e w York
                                  Y o r k , New   Y o rk
                                                                                                          RIKER
                                                                                                          R I K E R DANZIG
                                                                                                                    D A N Z I G SCHERER
                                                                                                                                SCHERER
                                                                                                          HYLAND
                                                                                                          HYLAND &     & PERRETTI
                                                                                                                          P E R R E T T I LLP
                                                                                                                                          LLP




                                                                                                          Tod   S . Chasin,
                                                                                                          T o d S.  C h a s i n , Esq.
                                                                                                                                  E sq.
              S w o r n to me
              Sworn            b e f o r e this
                           m e before      th is

            La          day
                        d a y of
                              of      N
                                      N 0             U v . , 2020.
                                                              2020.




              Notary
              N o ta r y Public
                                 'DJ
                         P u b lic


            ^       SILVA
                    S IL V A DECHOYAN
                              DECHOYAN                                                           17
                                                                                                 17
           AA Notary
              N o ta ry Public
                         P u b lic of
                                   o f New
                                       N e w Jersey
                                              J e rs e y
     My
     M y Commission
         C o m m is s io n Expires
                           E x p ire s August
                                       A u g u s t 27,
                                                   2 7 ,22022
                                                          022

                                                                                              18 of 18
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                             INDEX NO. 656014/2020
NYSCEF DOC. NO. 22 Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 PageRECEIVED
                                                                       24 of 25 NYSCEF: 11/17/2020




                             EXHIBIT B
                             11/13/2020 07:41
FILED: NEW YORK COUNTY CLERK 11/17/2020 11:43 PM
                                              AM                                                                                                                                              INDEX NO. 656014/2020
                18Case 1:20-cv-10434 Document 1-7 Filed 12/10/20 Page
NYSCEF DOC. NO. 22                                                    25 of 25NYSCEF: 11/17/2020
                                                                   RECEIVED           11/13/2020
                                                                                 AFFIDAVIT                            OF          SERVICE


                                                                                                                                                                                                Index        #    656014/2020


   SUPREME                 COURT,                                                                                                                                                   NEW        YORK              COUNTY


   ARGONAUT                    INSURANCE                        COMPANY,
                                                                                                                Plaintiff



                                                                Against


                                                                                                                Defendant



   DRIVETRAIN,                      LLC,        et al,

   STATE         OF    NEW YORK
   COUNTY             OF     ALBANY


   Robert        Wells,        being       duly      sworn,         deposes          and    says that         he/she         is over         the age of eighteen(18)                    years;        that    on 11/10/2020               at
   the office        of the     Secretary              of State,       of the     State      of New           York       in the City            of Albany,           New        York        he/she      served      the
   Summons            & Verified              Complaint,               Verification,               Exhibits          &      Notice          of Electronic            Filing         annexed          on DRIVETRAIN,
   Il£,


   Defendant          in this       action, by delivering                     to and       leave     with     Nancy    Doiigherty                      an authorized                agent     in the office         of the

   Secretary  of State,              of the State of New                      York,
                                                                                  personally                  at the Office   of the               Secretary            of State            of the    State      of New      York,
   two (2) true copies                 thereof         and     that    at the time of making                     such        service,         deponent   paid           said        Secretary         of State      a fee of
   $40.00       dollars.        That       said      service        was      made      pursuant           to Section            303,        Limited      Liability       Company               Law.


   Deponent          further        says that          he/she         knew     the    person        so served            Nancy   Daugherty   as aforesaid   to be an authorized   agent                                              in
   the Office         of the      Secretary            of     State     of New        York,        duly     autho         ized to accept such service   on behalf  of said defendant.


   Deponent          further        states      that     he/she        describes           the person         act     all       served         as follows:


   Sex:     Female         Skin      Color:          White        Hair       Color:        Brown          Age        ppr3x)            55     Height      (approx)            5'l    Weight          (approx)        1 10


   Other       Identifying             Features:              Glasses




                                                                                                                Ro          r    Wells


   Sworn        to    before        me.       this
   1 1/10/2020




   Rosemary            Lanni

  Notary        Public         St      e of New              York
   Qualified          in Albany              County
   Reg      No 4904277
   Commission                Expires          Nov           2, 2021




                                                                                                              1 of 1
